Exhibit 10.1
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
BY AND BETWEEN
 
MCC-DEC TEC, LLC,
 
DENNISON MANUFACTURING COMPANY
 
AND
 
AVERY DENNISON CORPORATION
 
 

--------------------------------------------------------------------------------

 
 
 
 
November 18, 2002



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Section

--------------------------------------------------------------------------------

  
Page

--------------------------------------------------------------------------------

1.
  
Definition of Certain Terms
  
1
2.
  
Purchase and Sale of Assets
  
1
    
2.1    Purchase and Sale
  
1
    
2.2    Excluded Assets
  
3
    
2.3    Assumed Liabilities
  
3
    
2.4    Retained Liabilities
  
4
    
2.5    Purchase Price
  
6
    
2.6    Purchase Price Adjustment
  
6
    
2.7    Determination of Net Assets Value and Purchase Price Adjustment Amount
  
6
    
2.8    Earnout Adjustment
  
7
    
2.9    Inventory
  
8
    
2.10  Uncollected Receivables; Returned Inventories
  
9
    
2.11  Allocation of Purchase Price
  
9
3.
  
Right of First Offer for Australia and Asia
  
10
4.
  
License for European Intellectual Property
  
10
5.
  
Closing
  
11
6.
  
Representations and Warranties of Seller
  
11
    
6.1    Organizational Status
  
11
    
6.2    Financial Statements
  
11
    
6.3    Absence of Undisclosed Liabilities
  
12
    
6.4    Absence of Certain Events
  
12
    
6.5    Assets Necessary To Business
  
14
    
6.6    Authority; Consents; Enforcement: Noncontravention; Noncompetes
  
14
    
6.7    Books and Records
  
15
    
6.8    Compliance With Legal Requirements; Governmental Authorizations
  
16
    
6.9    Computer Systems; Software
  
17
    
6.10  Condition of Assets
  
19
    
6.11  Contracts
  
19
    
6.12  Customers of Seller; Conditions Affecting Seller
  
19
    
6.13  Employee Benefits
  
20
    
6.14  Employees and Compensation
  
20
    
6.15  Environmental Matters
  
22
    
6.16  Intellectual Property
  
27
    
6.17  Inventory
  
30
    
6.18  Labor Relations; Compliance
  
30
    
6.19  Litigation; Orders
  
31



-i-



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Section

--------------------------------------------------------------------------------

  
Page

--------------------------------------------------------------------------------

    
6.20  No Agent or Broker
  
32
    
6.21  Notices of Violation
  
32
    
6.22  Personal Property
  
32
    
6.23  Products
  
32
    
6.24  Similar Business Ownership
  
32
    
6.25  Studies
  
33
    
6.26  Taxes; Tax Returns; Tax Elections
  
33
    
6.27  Title to Properties
  
34
    
6.28  Completeness of Statement; Effect of Representations and Warranties
  
34
7.
  
Representations and Warranties of Buyer
  
34
    
7.1    Corporate Status
  
34
    
7.2    Authority; Consents; Enforcement; Noncontravention; Noncompetes
  
34
    
7.3    No Agent or Broker
  
35
    
7.4    Completeness of Statements; Effect of Representations and Warranties
  
35
    
7.5    Resources
  
35
8.
  
Covenants of Seller Prior to Closing Date
  
35
    
8.1    Access and Investigation
  
35
    
8.2    Operation of the Business
  
36
    
8.3    Required Approvals
  
36
    
8.4    Notification
  
36
    
8.5    No Negotiation
  
37
    
8.6    Best Efforts
  
37
9.
  
Covenants of Buyer Prior to Closing Date
  
37
    
9.1    Approvals of Governmental Bodies
  
37
    
9.2    Best Efforts
  
37
10.
  
Covenants of the Parties
  
37
    
10.1  Transition of the Business
  
37
    
10.2  Employment of Business’s Employees
  
38
    
10.3  Further Assurances
  
39
    
10.4  Proration of Expenses and Other Charges of the Business
  
39
    
10.5  Filing of Taxes; Payment
  
39
    
10.6  Use of Names
  
40
    
10.7  Termination of Employee Benefit Plans
  
40
    
10.8  Trademarks and Patents Owned by ADC and Avery Dennison Canada, Inc
  
40
11.
  
Conditions Precedent to Buyer’s Obligation to Close
  
40
    
11.1  Accuracy of Representations
  
40
    
11.2  Seller Performance
  
40

 



-ii-



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Section

--------------------------------------------------------------------------------

  
Page

--------------------------------------------------------------------------------

    
11.3    Consents
  
40
    
11.4    Other Documents
  
41
    
11.5    No Proceedings
  
41
    
11.6    No Prohibition
  
41
    
11.7    Other Conditions Precedent
  
41
12.
  
Conditions Precedent to Seller’s Obligation to Close
  
41
    
12.1    Accuracy of Representations
  
41
    
12.2    Buyer’s Performance
  
41
    
12.3    Consents
  
41
    
12.4    Other Documents
  
42
    
12.5    No Proceedings
  
42
13.
  
Termination
  
42
    
13.1    Termination Events
  
42
    
13.2    Effect of Termination
  
42
14.
  
Deliveries and Actions To Be Taken At Closing
  
43
    
14.1    Deliveries by Seller
  
43
    
14.2    Deliveries by Buyer
  
44
    
14.3    Covenants and Agreements Not-To-Compete
  
45
    
14.4    Lease
  
45
    
14.5    Assumption Agreement
  
45
    
14.6    Transition Services Agreement
  
45
    
14.7    Security Agreement
  
45
    
14.8    License Agreement
  
45
15.
  
Indemnification; Remedies
  
45
    
15.1    Survival; Right to Indemnification
  
45
    
15.2    Indemnification and Payment of Damages By Seller
  
45
    
15.3    Indemnification By Buyer
  
46
    
15.4    Time Limitations
  
46
    
15.5    Indemnity Claims
  
47
    
15.6    Right of Set-Off
  
48
    
15.7    Limitations on Indemnification
  
48
    
15.8    Adjustments
  
49
16.
  
Miscellaneous Provisions
  
50
    
16.1    Arbitration
  
50
    
16.2    Amendment; Waiver
  
50
    
16.3    Limited Assignment: Binding Effect
  
51
    
16.4    Confidentiality of Certain Information
  
51



-iii-



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Section

--------------------------------------------------------------------------------

  
Page

--------------------------------------------------------------------------------

    
16.5    Confidentiality of Agreement
  
51
    
16.6    Construction and Interpretation of Agreement
  
51
    
16.7    Counterparts; Facsimile Signatures
  
52
    
16.8    Cumulative Remedies; Specific Performance
  
52
    
16.9    Entire Agreement
  
52
    
16.10  Exclusive Forum
  
52
    
16.11  Exhibits and Schedules
  
52
    
16.12  Expenses
  
53
    
16.13  Further Assurances
  
53
    
16.14  Governing Law
  
53
    
16.15  Independent Contractor Relationship
  
53
    
16.16  No Public Announcement
  
53
    
16.17  No Third Party Beneficiaries
  
53
    
16.18  Notices
  
53
    
16.19  Recovery of Expenses by Prevailing Party
  
54
    
16.20  Severability of Provisions
  
54



-iv-



--------------------------------------------------------------------------------

 
EXHIBITS
 
Description

--------------------------------------------------------------------------------

  
Exhibit

--------------------------------------------------------------------------------

Excluded Assets
  
A
Assumption Agreement
  
B
Note
  
C
Purchase Price Allocation
  
D
Sales and Other Taxes
  
E
Seller’s Authority Certificate
  
F
Seller’s Compliance Certificate
  
G
Bill of Sale and Assignment Agreement
  
H
Buyer’s Authority Certificate
  
I
Buyer’s Compliance Certificate
  
J
Seller’s Noncompetition Agreement
  
K
Real Property Lease
  
L
Transition Services Agreement
  
M
Security Agreement
  
N
License
  
O
Multi-Color Corporation Guaranty
  
P
Seller’s Subordination Agreement
  
Q

 
SCHEDULES
 
Description

--------------------------------------------------------------------------------

  
Schedule

--------------------------------------------------------------------------------

 
Assumed Contracts
  
2.1
(f)
Trade Payables
  
2.3
(a)
Purchase Orders
  
2.3
(b)
Product Liabilities
  
2.3
(d)
Other Liabilities
  
2.3
(f)
Current Balance Sheet
  
2.6
 
Organizational Status
  
6.1
 
Absence of Undisclosed Liabilities
  
6.3
 
Absence of Certain Events
  
6.4
 
Resignations of or Disputes with Employees or Agents
  
6.4
(q)
Seller’s Consents
  
6.6
(b)
Compliance with Legal Requirements
  
6.8
(a)
Governmental Authorizations
  
6.8
(b)
Condition of Computers
  
6.9
(a)
Condition of Software
  
6.9
(b)
Condition of Assets
  
6.10
 
Contracts
  
6.11
 
Customers of Seller
  
6.12
 
Employee Benefit Plans
  
6.13
 
Employees and Compensation
  
6.14
 
Environmental Matters
  
6.15
 



-v-



--------------------------------------------------------------------------------

 
Internet Domain Names
  
6.16
(a)(1)
Ownership of Intellectual Property
  
6.16
(b)
Patents
  
6.16
(c)
Marks
  
6.16
(d)
Copyrights
  
6.16
(e)
Trade Secrets
  
6.16
(f)
Royalties
  
6.16
(g)
Inventory
  
6.17
 
Labor Relations; Compliance
  
6.18
 
Litigation; Orders
  
6.19
 
Personal Property
  
6.22
 
Product Warranties
  
6.23
(a)
Studies
  
6.25
 
Tax Returns
  
6.26
(a)
Tax Clearance
  
6.26
(d)
Title to Properties
  
6.27
 
Buyer’s Consent
  
7.2
(b)
Benefits for Hired Employees
  
10.2
 



-vi-



--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into and effective as
of November 18, 2002, by and between (i) MCC-DEC TEC, LLC (“Buyer”), an Ohio
limited liability company; (ii) DENNISON MANUFACTURING COMPANY (“Seller”), a
Nevada corporation; and (iii) AVERY DENNISON CORPORATION (“ADC”), a Delaware
corporation.
 
    RECITALS:
 
    A. Seller’s North and South American Decorating Technologies Division (the
“Division”) is engaged in the manufacture of heat-transfer labels and related
application equipment for the consumer packaged goods and promotional industries
at its facilities located at 7 Bishop Street, Framingham, Massachusetts (such
business of the Division as it is conducted as of the Closing Date (defined
below) being referred to herein as the “Business”).
 
    B. Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of the Business and substantially all of the assets owned or used by
Seller solely in the conduct of the Business, and in connection therewith Buyer
is willing to assume the Assumed Liabilities (defined below) of the Business,
for the consideration and upon the other terms and conditions set forth in this
Agreement.
 
    AGREEMENT:
 
    NOW, THEREFORE, the parties hereby agree as follows:
 
1. DEFINITION OF CERTAIN TERMS. In addition to the terms defined in this
Agreement, certain other terms used in this Agreement are defined in the
Appendix of Defined Terms, and, when used herein, shall have the meaning set
forth in the Appendix.
 
2. PURCHASE AND SALE OF ASSETS.
 
    2.1 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, at the Closing on the Closing Date, Seller shall sell, transfer,
convey, assign and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, free and clear of all material Encumbrances, all of Seller’s right,
title and interest in and to the Business and substantially all of Seller’s
property and assets, personal or mixed, tangible and intangible, of every kind
and description, wherever located, belonging to Seller as of the Closing Date,
which solely relates to the Business, as a going concern, other than the
Excluded Assets (such interest, property and assets other than the Excluded
Assets being referred to herein as the “Acquisition Assets”), subject to the
license granted by Buyer to Seller substantially in the form of Exhibit O (the
“License”) including the following:



--------------------------------------------------------------------------------

 
(a) Acquisition Balance Sheet Assets. All of the assets and properties reflected
on the Acquisition Balance Sheet, except those disposed of in the Ordinary
Course of Business, and including those acquired in the Ordinary Course of
Business, since the date thereof.
 
(b) Personal Property. All machinery, equipment, fixtures, computer hardware and
software (subject to any restrictions by the licensor on the assignment thereof)
tools, supplies, spare parts, furniture, vehicles and all other tangible
personal property and assets identified on Schedule 6.22 (“Personal Property”).
 
(c) Inventories. All inventories of raw materials, work-in-process and finished
goods of the Business, wherever located, including inventories located in or
about the Business’ facilities, in transit to the Business’ facilities or in
transit to any customer of the Business, other than inventories of items where
title has passed to such customer of the Business and inventories of items from
vendors which are held on consignment (“Inventories”).
 
(d) Accounts Receivable. All accounts receivable, notes receivable, premiums
receivable, commissions receivable and other rights to receive payments from
customers of the Business or from others, including all trade accounts
receivable representing amounts payable to Seller in respect of goods shipped,
products sold or services rendered, to customers or clients of the Business on
or prior to the Closing Date, and the full benefit of all security for such
accounts, and all claims, remedies and other rights related to any thereof
(“Receivables”).
 
(e) Claims. All claims of Seller against third parties solely relating to the
Business or the Acquisition Assets, whether choate or inchoate, known or
unknown, contingent or otherwise.
 
(f) Contracts. All the interest (including all rights, benefits, duties and
obligations) that Seller possesses and has the right to transfer in all written
or oral contracts, agreements, indentures, warranties, notes, bonds, loans,
instruments, leases, conditional sales contracts, mortgages, licenses,
franchises, insurance policies, commitments or other arrangements or agreements
and understandings, insofar as they relate solely to the Business, including,
without limitation, those identified on Schedule 2.1(f), and all outstanding
offers or solicitations to enter into any of the foregoing (“Contracts”).
 
(g) Data and Records. All operating data and records of the Business, including
customer lists and records, supplier agreements, rebate details, general
commercial information, referral sources, research and development reports and
records, production reports and records, equipment logs, operating and
maintenance guides, plans, manuals, copies of financial, accounting and
personnel records (subject to applicable legal restrictions), correspondence and
other similar documents and records (“Data and Records”).
 
(h) Goodwill. The going concern value and goodwill of the Business.



--------------------------------------------------------------------------------

 
(i) Governmental Authorizations. All Governmental Authorizations owned, held or
utilized by Seller directly in connection with the ownership of the Acquisition
Assets, the operation of the Business, the occupancy and use of the Property and
all pending applications therefor, in each case to the extent transferable to
Buyer.
 
(j) Insurance Proceeds. All insurance proceeds arising in connection with damage
or loss to any Acquisition Assets occurring prior to the Closing Date, to the
extent not expended for the repair or restoration of the Acquisition Assets
(“Insurance Proceeds”);
 
(k) Intellectual Property. All of the intangible and intellectual property
described in Section 6.16;
 
(l) Prepaid Expenses. All prepaid expenses relating to the Acquisition Assets,
(“Prepaid Expenses”); and
 
(m) Other Assets. All other properties and assets of every kind, character or
description, tangible or intangible, owned by Seller and used or held solely for
use in connection with the Business, whether or not similar to the items or
types specifically set forth above (“Other Assets”).
 
    2.2 Excluded Assets. There shall be excluded from the Acquisition Assets
only those assets described on Exhibit A (“Excluded Assets”).
 
    2.3 Assumed Liabilities. At the Closing, Buyer shall deliver to Seller an
undertaking and assumption, substantially in the form of Exhibit B (the
“Assumption Agreement”), pursuant to which Buyer shall assume and agree to
discharge only the following specifically enumerated obligations and Liabilities
of Seller insofar as they relate solely to the conduct of the Business (the
“Assumed Liabilities”):
 
(a) Trade Payables. All Liabilities for payment of trade accounts payable, other
than trade accounts payable to any Related Person, (except for such trade
accounts payable set forth on Schedule 2.3(a)) reflected on the Acquisition
Balance Sheet remaining unpaid on the Closing Date, and incurred by Seller in
the Ordinary Course of Business between the date of the Acquisition Balance
Sheet and the Closing Date.
 
(b) Purchase Orders. All Liabilities to Seller’s customers or clients under
purchase orders for products or services not delivered, purchased or otherwise
completed on the Closing Date set forth on Schedule 2.3(b).
 
(c) Warranties. All Liabilities to Seller’s customers under express, written
warranties with respect to Seller’s products or services customarily given by
Seller to its customers in the Ordinary Course of Business.
 



-3-



--------------------------------------------------------------------------------

 
(d) Product Liabilities. All Liabilities arising out of or relating to the
product liability claims identified on Schedule 2.3(d).
 
(e) Contract Liabilities. All Liabilities of Seller arising under the Contracts
identified on Schedule 2.1(f) (other than any Liability for, or resulting from,
any breach or default by Seller thereunder which occurred prior to the Closing),
all Contracts entered into after the date hereof in the Ordinary Course of
Business with a total value of less than $10,000, and all other Contracts
entered into after the date hereof with the prior written consent of Buyer.
 
(f) Other Liabilities. The other Liabilities of Seller described on Schedule
2.3(f).
 
    2.4 Retained Liabilities. Except Assumed Liabilities, Buyer shall not
assume, and Seller shall remain solely responsible for and shall retain, pay,
perform and discharge, any and all other Liabilities of Seller, whether known,
unknown, contingent, executory, fixed or otherwise (the “Retained Liabilities”).
Notwithstanding anything to the contrary contained herein, and without limiting
the foregoing, the following shall be considered Retained Liabilities of Seller
for the purposes of this Agreement:
 
(a) Agreement Liabilities. Any Liability or obligation of Seller arising under
this Agreement.
 
(b) Certain Contract Liabilities. Any Liability under any Contract transferred
to Buyer hereunder as part of the Acquisition Assets which arises after the
Closing Date and which is attributable to or associated with any material breach
of or material default under (or an event which, with the passing of time or the
giving of notice or both, constitutes a material breach of or material default
under) any such transferred Contract, where such breach, default or event
occurred prior to the Closing Date.
 
(c) Employment Agreement Liabilities.Any Liability under any employment,
severance, retention or termination agreement with any employee of Seller or any
Related Person.
 
(d) Employee Grievance Liabilities. Any Liability arising out of or related to
any employee grievance commenced or relating to periods prior to the Closing
Date whether or not the affected employees become employees of Buyer.
 
(e) Environmental, Health and Safety Liabilities. Any Environmental, Health and
Safety Liabilities attributable to conditions, violations or liabilities
existing on or before the Closing Date.
 
(f) Indemnification Liabilities. Any Liability to indemnify any shareholder,
officer, director, employee or agent of Seller.



-4-



--------------------------------------------------------------------------------

 
(g) Non-Compliance Liabilities. Any Liability arising out of or resulting from
Seller’s non-compliance with any Legal Requirement or Order.
 
(h) Post-Closing Acts or Omissions Liabilities. Any Liability based upon acts or
omissions of Seller occurring after the Closing Date.
 
(i) Proceeding Liabilities. Any Liability arising out of any Proceeding, whether
or not set forth in any Exhibit or Schedule hereto resulting from any occurrence
or event happening before the Closing Date.
 
(j) Product Liabilities. Any Liability or obligation arising from any product
Liability of Seller or the Business not included in the Assumed Liabilities in
respect of products or services of the Business manufactured, sold or provided
to customers, clients or others, prior to the Closing Date.
 
(k) Related Party Liabilities. Any Liability of the Business to Seller or any
Related Persons (except as specifically assumed by Buyer pursuant to Section
2.3).
 
(l) Retained Contracts Liabilities. Any Liability arising under any contract not
transferred to Buyer under this Agreement.
 
(m) Tax Liabilities. Any Liability for any Tax owed by Seller, including (1) any
Taxes arising out of, or resulting from, Seller’s ownership or operation of the
Business or the Acquisition Assets before the Closing; and (2) any Liability for
deferred Taxes of any nature.
 
(n) Accrued Liabilities. Any Environmental, Health and Safety Liability
attributable to conditions, violations or liabilities existing on or before the
Closing Date, and any Liability for pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other benefits of any
kind for employees or former employees or both; and any liability which should
have been recorded, in accordance with U.S. GAAP, in Seller’s Books and Records
as of the Effective Date and is not reflected in the calculation of the Net
Assets Value as of the Effective Date.
 
(o) Underground Storage Tank Systems Liabilities. Any liability or obligation
regarding the registration, registration fees, financial assurance, insurance,
maintenance, repair, inspection, closure or corrective action associated with
any underground storage tank system on the Property; provided that any repair of
the Underground Storage Tank Systems necessitated by the operations of Buyer
shall be the Buyer’s responsibility.
 
(p) Other Liabilities. Any other Liability of Seller not included in the Assumed
Liabilities.
 
    2.5 Purchase Price. The parties negotiated that the purchase price (the
“Purchase Price”) for the Acquisition Assets shall be the Adjusted Net Assets
Value of the Business as of the Effective Date, plus $250,000. The Final
Purchase Price (as defined below) shall be determined in accordance with the
terms of Section 2.6 below. Buyer shall deliver the Adjusted Net Assets Value of
the Business as of October 31, 2002 (the “Estimated Purchase Price”) to Seller
at the



-5-



--------------------------------------------------------------------------------

Closing by delivery of (i) immediately available funds in the amount of the
working capital of the Business as of October 31, 2002 (the “Cash Payment”), to
an account designated by Seller; and (ii) a subordinated promissory note
substantially in the form of Exhibit C (the “Note”) representing the balance,
which Note will be secured by a Security Agreement substantially in the form of
Exhibit N (the “Security Agreement”).
 
    2.6 Purchase Price Adjustment. If the Adjusted Net Assets Value as of the
Effective Date, as determined in accordance with the terms of Section 2.7 below,
is less than the Estimated Purchase Price, the Purchase Price shall be reduced
by an amount equal to the difference between the Estimated Purchase Price and
the Adjusted Net Assets Value as of the Effective Date (the “Purchase Price
Reduction”). If the Adjusted Net Assets Value as of the Effective Date, as
determined in accordance with the terms of Section 2.7 below, is greater than
the Estimated Purchase Price, the Purchase Price shall be increased by an amount
equal to the difference between the Adjusted Net Assets Value as of the
Effective Date and Estimated Purchase Price (the “Purchase Price Increase”).
Upon final determination of the Adjusted Net Assets Value as of the Effective
Date, determined in the manner provided for in Section 2.7 below, the actual
adjusted Purchase Price (the “Final Purchase Price”) will be determined as the
Estimated Purchase Price either (i) less the amount of the Purchase Price
Reduction, or (ii) plus the amount of the Purchase Price Increase, as
applicable. Seller or Buyer, as applicable, shall wire transfer or deliver to an
account designated by the other party immediately available funds equal to the
amount of the Purchase Price Reduction or the Purchase Price Increase, as
applicable, plus interest thereon from the Closing Date through the date of
payment calculated at the rate of 5% per annum.
 
    2.7 Determination of Net Assets Value and Purchase Price Adjustment Amount.
Within 90 days of the Effective Date, Buyer or Buyer’s accounting firm, Grant
Thornton, LLP (“Firm One”), shall (a) determine the Adjusted Net Assets Value of
the Business as of the Effective Date, the amount of the Purchase Price
Reduction or the Purchase Price Increase, if any, and the amount of the Final
Purchase Price, as provided for in Section 2.6, in accordance with U.S. GAAP,
applied in a manner consistent with the methods used in the Seller Financial
Statements; and (b) shall give written notice of its determination to Seller,
including in such notice the computations made on which its determination is
based (the “Purchase Price Adjustment Notice”). Seller shall have the
opportunity to examine all work papers, schedules and other documents prepared
by Firm One in connection with the preparation of the determination of the Final
Purchase Price. If Seller does not give written notice to Buyer disputing Firm
One’s determination of the Adjusted Net Assets Value of the Business as of the
Effective Date within 30 days of the Purchase Price Adjustment Notice, Firm
One’s determination of the Adjusted Net Assets Value of the Business as of the
Effective Date shall be final and the Purchase Price shall be adjusted to the
Final Purchase Price in accordance with Section 2.6. If Seller disputes Firm
One’s determination in the Purchase Price Adjustment Notice by written notice
thereof to Buyer within 30 days of its receipt of the Purchase Price Adjustment
Notice, Buyer and Seller shall thereafter attempt to resolve such dispute within
30 days of Buyer’s receipt of Seller’s notice. If the parties cannot resolve the
dispute within that 30-day period, Deloitte and Touche (“Firm Two”) shall be
mutually appointed by Buyer and Seller as the accounting firm to review the
determination and the decision of Firm Two shall be final and binding on the
parties hereto. Buyer shall pay the costs and expenses of Firm One, Seller shall
pay the costs and expenses of its own accounting firm (which shall not be either
Firm One or Firm Two), and, if appointed, Buyer and Seller shall each pay half
of the costs and expenses of Firm Two. U.S. GAAP shall be applied by all parties
and accounting firms in determining Adjusted Net Assets Value of the Business as
of the Effective Date and the Final Purchase Price. Neither the determination of
Adjusted Net Assets Value of the Business as of the Effective Date nor the Final
Purchase Price pursuant to Sections 2.6 and 2.7 shall limit, reduce or otherwise
affect or alter the representations, warranties and covenants of the parties
contained herein, including, without limitation, their indemnification
obligations under Section 15.
 
    2.8 Earnout Adjustment. During each of the three calendar years beginning on
January 1, 2003 and ending on December 31, 2005 (the “Earnout Period”), the
Purchase Price shall be adjusted annually in accordance with the amount by which
the Sales (as defined in Section 2.8(d)) during such calendar year vary from the
sales minimum and the sales target agreed upon by the Buyer and Seller as set
forth in this Section 2.8 (the “Earnout Adjustment”). During the one year period
beginning on January 1, 2003 and ending on December 31, 2003 (“Earnout Year 1”),
the sales minimum is $20,000,000.00 of Sales (“Year 1 Sales Minimum”) and the
sales target is $23,500,000.00 of Sales



-6-



--------------------------------------------------------------------------------

 
(“Year 1 Sales Target”). During the one year period beginning on January 1, 2004
and ending on December 31, 2004 (“Earnout Year 2”), the sales minimum is
$20,000,000.00 of Sales (“Year 2 Sales Minimum”) and the sales target is
$25,800,000.00 of Sales (“Year 2 Sales Target”). During the one year period
beginning on January 1, 2005 and ending on December 31, 2005 (“Earnout Year 3”),
the sales minimum is $20,000,000.00 of Sales (“Year 3 Sales Minimum”) and the
sales target is $28,380,000.00 of Sales (“Year 3 Sales Target”). Each of the one
year periods beginning on January 1st and ending on December 31st shall be
referred to as an “Earnout Year.”
 
(a) Calculation of the Earnout Adjustment in Year 1. If Buyer’s Sales fail to
meet or exceed the Year 1 Sales Minimum, Seller shall pay Buyer 3% of the amount
by which the Year 1 Sales Minimum exceeds Buyer’s actual Sales during Earnout
Year 1. If Buyer’s actual Sales during Earnout Year 1 exceed the Year 1 Sales
Target, Buyer shall pay Seller 3% of the amount by which Buyer’s actual Sales
during Earnout Year 1 exceed the Year 1 Sales Target.
 
(b) Calculation of the Earnout Adjustment in Year 2. If Buyer’s Sales fail to
meet or exceed the Year 2 Sales Minimum, Seller shall pay Buyer 3% of the amount
by which the Year 2 Sales Minimum exceeds Buyer’s actual sales amount for
Earnout Year 2. If Buyer’s actual Sales during Earnout Year 2 exceed the Year 2
Sales Target, Buyer shall pay Seller 3% of the amount by which Buyer’s actual
Sales during Earnout Year 2 exceed the Year 2 Sales Target.
 
(c) Calculation of the Earnout Adjustment in Year 3. If Buyer’s Sales fail to
meet or exceed the Year 3 Sales Minimum, Seller shall pay Buyer 3% of the amount
by which the Year 3 Sales Minimum exceeds Buyer’s actual Sales amount for
Earnout Year 3. If Buyer’s actual Sales during Earnout Year 3 exceed the Year 3
Sales Target, Buyer shall pay Seller 3% of the amount by which Buyer’s actual
Sales during Earnout Year 3 exceed the Year 3 Sales Target.
 
(d) Definition of Sales; Determination of Sales. For purposes of this Section
2.8(d), the term “Sales” shall mean gross sales of heat transfer labels and
related application machinery by Buyer and Buyer’s Affiliates, less applicable
discounts, returns and allowances. Buyer shall calculate Sales on a calendar
year basis in accordance with U.S. GAAP.
 
(e) Best Efforts Requirement of Buyer; Material Disruption or Divestiture; Force
Majeure. The Earnout Adjustment is subject to and conditioned upon all of the
following; (a) Buyer’s Best Efforts to maximize Sales during the Earnout Period;
(b) the absence of a material divestiture of all or a part of the Business by
Buyer during the Earnout Period; and (c) the absence of a material disruption to
the Business caused by the Buyer or Seller. In addition, in the event of a Force
Majeure event which adversely affects the entire Business, the Earnout Period
will be suspended until termination of the Force Majeure event. A Force Majeure
event for purposes of Section 2.8 is defined as event beyond the control of
Buyer or Seller and occurring without the fault or negligence of the Buyer or
Seller, including but not limited to war, terrorist act, unavailability of raw
materials or act of God.



-7-



--------------------------------------------------------------------------------

 
(f) Notice and Payment of the Earnout Adjustment. Within thirty days of the end
of each Earnout Year, the Buyer shall give written notice to Seller of its
determination of the Earnout Adjustment for that year, including in such notice
the computations made on which its determination is based (the “Earnout
Adjustment Notice”). Buyer shall provide Seller reasonable access to Buyer’s
books and records related to the Business in order to confirm the amount of the
Earnout Adjustment. If the Seller does not give written notice to Buyer
disputing Buyer’s determination within thirty days of the Earnout Adjustment
Notice, the determination in the Earnout Adjustment Notice shall be final and
the appropriate party, either Buyer or Seller, shall pay the Earnout Adjustment
within 120 days following the end of each of the Earnout Years. If Seller
disputes Buyer’s determination of the Earnout Adjustment by written notice
thereof to Buyer within 30 days of the Earnout Adjustment Notice, Buyer and
Seller shall thereafter attempt to resolve such dispute within 30 days of
Seller’s notice. If the parties cannot resolve the dispute within that 30 day
period, the dispute resolution process described in Section 2.7 shall apply.
U.S. GAAP shall be applied by all parties and accounting firms in determining
the Earnout Adjustment hereunder.
 
2.9 Inventory. For purposes of determining the Net Assets Value as provided in
Section 2.7 and the Purchase Price Adjustment pursuant to Section 2.6, Seller
and Buyer, at each party’s own expense, shall conduct and complete a physical
count and valuation of the Business’s Inventories on the Closing Date or such
other date as they may mutually agree using procedures normally used by Seller
to take inventories of the type of inventory being counted. For purposes of
determining the value of the Inventories, the parties agree that Seller’s cost
accounting system and methodology shall be utilized. Any disputes as to the
physical count, usability or salability of any item of Inventory will, if
possible, be resolved while such physical inventory is being taken. Any
unresolved disputes regarding the foregoing shall be settled in the same manner
as other disputes are settled relating to the Purchase Price Adjustment pursuant
to Section 2.7 . The Inventories reflected thereby shall be valued in accordance
with U.S. GAAP applied on a consistent basis.
 
2.10 Uncollected Receivables; Returned Inventories. Provided that Buyer has
exercised commercially reasonable efforts to collect (i.e., efforts similar to
those used by Buyer in collecting its own receivables), to the extent that any
Receivables acquired by Buyer become more than 120 days past due, Buyer shall
assign those Receivables to Seller, which shall then be entitled to collect
them, and Seller, on the date of such assignment, shall deliver to an account
designated by Buyer, immediately available funds equal to the aggregate face
amount of the Receivables so assigned by Buyer to Seller less any unused reserve
for bad debts on the Acquisition Balance Sheet. Buyer shall render to Seller
such assistance as Seller may reasonably request with respect to the collection
of any such Receivables assigned to Seller, at no cost or expense to Buyer. If
any customer of Seller returns to Buyer any products sold to such customer by
Seller, Buyer shall notify Seller thereof and shall consult with Seller on how
to deal with the matter prior to resolving the matter with the customer. Buyer
agrees that it will not accept any returns of Inventory from customers or issue
any credits for which Seller is responsible, without Seller’s prior written
consent except as provided below. If Buyer is unable to resolve the matter to
the satisfaction of the Customer, Buyer shall either (a) notify Seller in
writing thereof and allow Seller a period of thirty days after such notification
to resolve the



-8-



--------------------------------------------------------------------------------

 
issue and notify Buyer thereof; or (b) resolve the matter without Seller’s
consent but in such instance Buyer shall have no recourse against Seller for any
amounts paid to resolve such matter. If Buyer does so notify Seller and Seller
is unable to resolve the matter within such thirty day period, Buyer shall
refund to such customer the purchase price of the products or give the customer
credit for the purchase price of such products against future purchases from
Buyer. In any of such cases, Seller shall pay Buyer the difference between the
invoice price of such item and its inventory value at the time of return by
delivery of immediately available funds to an account designated by Buyer, or if
Buyer elects, by certified check payable to Buyer. Seller shall have no such
payment obligation until and unless the amounts credited by Buyer exceed the
unused reserve for returns and allowances on the Acquisition Balance Sheet. With
respect to any such returned products, Buyer shall make reasonable efforts to
pursue any available remedy against the manufacturer thereof if such products
were not manufactured by Seller and to credit Seller with any recovery received.
Payments on Receivables by customers following the Closing shall be credited
against invoices on a “first out, first in” basis (i.e., payments received to be
credited to the invoice outstanding for the longest period), except to the
extent of directions by customers to apply the payment on a different basis. Any
payments made by Seller to Buyer pursuant to this Section 2.10 shall not be
included in the Basket as set forth in Section 15.7(b).
 
2.11 Allocation of Purchase Price. The Purchase Price shall be allocated among
the Acquisition Assets as in the manner required by Section 1060 of the IRC.
After the Closing, the parties agree to make consistent use of the allocation,
fair market values and useful lives specified in Exhibit D for all Tax purposes
and in any and all filings, declarations and reports with the IRS in respect
thereof, including without limitation, the reports required to be filed under
Section 1060 of the IRC, if applicable, it being understood that Buyer shall
prepare and deliver IRS Form 8594 to Seller within 45 days after the Closing
Date if such form is required to be filed with the IRS. In any Proceeding
related to the determination of any Tax, no party hereto shall contend or
represent that such allocation is not correct. Each party shall promptly notify
the other party if it receives notice that the Internal Revenue Service proposes
any allocation different from the allocation agreed upon in accordance with this
Section 2.11.
 
3. RIGHT OF FIRST OFFER FOR AUSTRALIA AND ASIA. Seller and ADC agree to grant
Buyer and its Affiliates the right of first offer to purchase the assets of the
decorating technologies division of ADC which is engaged in the manufacture of
heat-transfer labels and related application equipment for the consumer packaged
goods and promotional industries in Australia and Asia (the “Asia Business”).
Should Seller or ADC ever decide to transfer title to the Asia Business or grant
a license or right to use all of the intellectual property or other assets used
in the Asia Business to any third party, Seller and ADC agree to offer Buyer and
its Affiliates the first right to purchase the assets used in such Asia Business
under legal terms and conditions similar to the legal terms and conditions
provided in this Agreement with regard to the Business. Seller shall permit
Buyer to conduct an evaluation of the Asia Business for a period of up to ninety
(90) days from the date on which Seller provides material evaluation information
to Buyer in order to determine if Buyer is interested in the purchase or license
of the Asia Businesses. As soon as Buyer determines whether or not to proceed



-9-



--------------------------------------------------------------------------------

 
with making an offer for such purchase or license, and no later than the end of
such ninety (90) day period, Buyer shall notify Seller in writing of such offer
or its election not to proceed with an offer. Seller shall not be precluded from
receiving offers from other interested parties once it has received such notice
from Buyer or if no notice is received, at the end of such ninety (90) day
period. From and after the date hereof, Seller and ADC agree that Seller and its
Affiliates shall either (i) maintain clear and unencumbered title to the
patents, trademarks and other intellectual property associated with the Asia
Business; or (ii) if either Seller or ADC decide not to maintain the patents,
trademarks and other intellectual property associated with the Asia Business,
Seller or ADC will offer such patents, trademarks or other intellectual property
to Buyer and its Affiliates prior to the time any action is taken not to
maintain such patents, trademarks or other intellectual property.
 
4. LICENSE FOR EUROPEAN INTELLECTUAL PROPERTY. In the event that the License
Agreement between ADC and CCL Label SA (“CCL”), a French Corporation, (the “CCL
Agreement”) shall ever become non-exclusive for any reason, Seller and ADC agree
to grant Buyer and its Affiliates a non-exclusive license to use the “Licensed
Patents” (as defined in the CCL Agreement) to engage in the manufacture of
heat-transfer labels and related application equipment for the consumer packaged
goods and promotional industries in Europe (the “Europe License”). Seller and
ADC agree that the Europe License shall be non-exclusive and shall be subject to
the same terms and conditions, except (i) those terms regarding the exclusivity
of the Europe License, and (ii) the applicable law shall be the law of the State
of Ohio. From and after the date hereof, Seller and ADC agree that Seller and
its Affiliates shall either (i) maintain clear and unencumbered title to the
“Licensed Patents” and other intellectual property licensed to CCL under the CCL
License; or (ii) if either Seller or ADC decide not to maintain the “Licensed
Patents” and other intellectual property licensed to CCL under the CCL License,
Seller or ADC will offer such “Licensed Patents” and other intellectual property
licensed to CCL under the CCL License to Buyer and its Affiliates prior to the
time any action is taken not to maintain such “Licensed Patents” and other
intellectual property licensed to CCL under the CCL License.
 
5. CLOSING. Consummation of the purchase and sale of the Acquisition Assets as
contemplated in this Agreement (the “Closing”) shall take place at the offices
of Buyer’s counsel, Greenebaum Doll & McDonald PLLC, 2800 Chemed Center, 255
East Fifth Street, Cincinnati, Ohio 45202 at 10:00 a.m. (local time), or at such
other place and time as the parties may mutually agree upon, on the “Closing
Date,” which shall be the later of (a) December 31, 2002; or (b) such date as
the parties may mutually agree upon. The Closing shall be effective as of the
close of business on the Closing Date (the “Effective Date”).
 
 
6. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby represents and
warrants to Buyer as follows:
 
6.1 Organizational Status. Seller is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Nevada. Seller has,
and at all times has had, full corporate or other applicable power and authority
to own and lease its properties used in the conduct



-10-



--------------------------------------------------------------------------------

 
of the Business as such properties are now owned and leased and to conduct the
Business as and where the Business has and is now being conducted. Neither the
nature of the business of Seller, nor the character and location of the
properties owned or leased by Seller, makes its qualification as a foreign
corporation necessary under the laws of any jurisdiction with respect to the
operation of the Business, except as set forth on Schedule 6.1, and except where
the failure to be so qualified would not have any Adverse Effect.
 
6.2 Financial Statements. Seller has delivered to Buyer the following financial
statements of Seller and the Business (the “Seller Financial Statements”): (a)
unaudited balance sheets of the Business for each of the fiscal years ending
December 31, 2001, 2000 and 1999 and the related unaudited statements of income
and (b) an unaudited balance sheet of Seller and the Business as of June 30,
2002 (the “Acquisition Balance Sheet”) and the related unaudited statements of
income. The Seller Financial Statements fairly present the financial position
and the results of operations, changes in shareholders’ equity and cash flow of
Seller and the Business, as at the respective dates of, and for the periods
referred to in, Seller Financial Statements, all in accordance with the U.S.
GAAP, subject, in the case of interim financial statements, to normal recurring
year-end adjustments (the effect of which will not, individually or in the
aggregate, have an Adverse Effect) and the absence of notes (that, if presented,
would not differ materially from those included in the Acquisition Balance
Sheet), consistently applied throughout the periods covered by the Seller
Financial Statements involved, except as disclosed in the notes thereto. The
Seller Financial Statements have been prepared from and are in accordance with
the books and records of Seller and the Business.
 
6.3 Absence of Undisclosed Liabilities. As of the date of the Acquisition
Balance Sheet, to the Knowledge of Seller, Seller had no material Liabilities
that are Assumed Liabilities (with respect to the Business) except as shown (and
in the amounts shown) on the Acquisition Balance Sheet or as shown on Schedule
6.3 or liabilities included in the Adjusted Net Assets Value. Since the date of
the Acquisition Balance Sheet, except as shown on Schedule 6.3, to the Knowledge
of Seller, Seller has not incurred or become subject to any material Liability,
other than Liabilities incurred in the Ordinary Course of Business, all of which
have been paid in full in the Ordinary Course of Business or are reflected on
Seller’s regular books of account on the Closing Date and none of which is
materially inconsistent with the representations, warranties and covenants of
Seller contained herein.
 
6.4 Absence of Certain Events. Since the date of the Acquisition Balance Sheet,
the Business has not, except as set forth on Schedule 6.4:
 
(a) Adverse Effect. Suffered an Adverse Effect.
 
(b) Agreement Termination or Amendment. Terminated or amended or suffered the
termination or amendment of any material contract, lease, agreement, license or
other instrument to which it is or was a party, other than any of such actions
which occur in the Ordinary Course of Business or which do not have an Adverse
Effect.
 



-11-



--------------------------------------------------------------------------------

 
(c) Bonuses and Compensation. Paid or obligated itself to pay any bonuses or
extraordinary compensation to, or made any increase (except increases in the
Ordinary Course of Business) in the compensation payable (or to become payable
by it) to, any of its employees, agents, or other representatives.
 
(d) Capital Expenditures. Made any capital expenditures or capital commitments
in excess of $5,000 for any single one or series of related transactions or in
excess of $25,000 in the aggregate.
 
(e) Casualty Losses. Suffered any casualty, damage, destruction or loss to any
of its properties not covered by insurance in excess of $5,000 for any one event
or in excess of $25,000 in the aggregate.
 
(f) Change in Accounting Principles. Made any change in accounting principles,
methods or practices.
 
(g) Change in Business. Other than this Agreement with Buyer, made any change in
the Business or the manner of conducting the Business, other than changes in the
Ordinary Course of Business, none of which has, and which in the aggregate have
not had, an Adverse Effect.
 
(h) Disposal of Assets. Disposed of any of its assets or properties other than
in the Ordinary Course of Business.
 
(i) Employee Discipline. Terminated, placed on probation, disciplined, warned or
experienced any material dissatisfaction with, any supervisory employee or
outside salesperson of the Business.
 
(j) Encumbrances. Subjected any of its assets or properties to any Encumbrances
or to any other similar charge of any nature whatsoever except in the Ordinary
Course of Business.
 
(k) Loans. Made any loan or advance to any Person (except a normal travel or
other reasonable expense advance to its employees).
 
(l) Material Transactions. Entered into any material transactions other than in
the Ordinary Course of Business.
 
(m) New Agreements. Entered into any agreement, contract, lease or license (or
series of related agreements, contracts, leases or licenses) other than purchase
orders entered into in the Ordinary Course of Business, which either involve
more than $10,000 or were made outside the Ordinary Course of Business.
 



-12-



--------------------------------------------------------------------------------

 
(n) Payment of Accounts Payable Outside Ordinary Course of Business. Delayed or
postponed the payment of any material accounts payable and other material
Liabilities outside the Ordinary Course of Business.
 
(o) Payments to Employees. Paid any funds to any of its employees, or to any
family member of any of them, or any Person in which any of the foregoing have
any direct or indirect interest, except for the payment of installments of
annual salaries and the bonuses accrued at the last day of Seller’s fiscal year.
 
(p) Plan Adoption, Modification or Amendment. Adopted, modified or amended any
plan or agreement so as to increase the benefits due the employees of the
Business under any such plan or agreement.
 
(q) Resignations of or Disputes with Employees or Agents. Experienced any
resignations of, or had any disputes involving the employment or agency
relationship with, any employee or agent of the Business which could reasonably
be expected to have an Adverse Effect and, concerning any branch manager or
outside salesperson, whether or not the same, to the Knowledge of Seller, could
reasonably be expected to have an Adverse Effect, except as identified in
Schedule 6.4(q).
 
(r) Waivers and Write-Offs. Waived or released any debts, claims or rights of
value or suffered any extraordinary loss or written down the value of any
inventories or other assets or written down or off any receivable in excess of
$5,000 for any one event or in excess of $25,000 in the aggregate.
 
(s) Other Events. Been a party to any other occurrence, event, incident, action,
failure to act or transaction outside the Ordinary Course of Business involving
the Business which could reasonably be expected to have an Adverse Effect, other
than entering into the letter of intent and confidentiality agreement with
Buyer.
 
(t) Other Agreements. Entered into any agreement or commitment (whether or not
in writing) to do any of the above.
and Seller has:
 
(u) used its Best Efforts to (1) preserve the Business; (2) keep available,
without entering into any binding agreement, the services of the Business’
employees; and (3) preserve the goodwill of the Business’ customers and others
having business relationships with Seller; and
 
(v) continued the Business and maintained its operations and equipment, books of
account, records and files in the Ordinary Course of Business.
 



-13-



--------------------------------------------------------------------------------

 
6.5 Assets Necessary To Business. The Acquisition Assets and those certain
assets included in the Leased Premises comprise all of the assets necessary for
Buyer to conduct the Business immediately after the Closing Date in
substantially the same manner as conducted by the Seller prior to the Closing
Date. Seller has all required permits and licenses, including franchises, titles
(including motor vehicle titles and current registrations), fuel permits and any
other similar documents necessary to the operation of the Business
(collectively, the “Permits”) and Seller is a party to all other material
contracts and agreements necessary to permit it to carry on the Business as
presently conducted.
 
6.6 Authority; Consents; Enforcement: Noncontravention; Noncompetes.
 
(a) Authority. Seller has the corporate power and authority to execute, deliver
and perform this Agreement and all other agreements, certificates or documents
contemplated hereby (“Seller Ancillary Documents”) and have taken all actions
required to authorize, execute, deliver and perform this Agreement and the
Seller Ancillary Documents.
 
(b) Consents. Except as set forth on Schedule 6.6(b), no consent, approval,
action or authorization of any third party, including any Governmental
Authorization or application to, or other notice or filing with, any
Governmental Body, is required for the execution, delivery or performance of
this Agreement or the Seller Ancillary Documents by Seller (“Seller’s
Consents”).
 
(c) Enforcement. This Agreement and the Seller Ancillary Documents have been
duly executed and delivered by Seller and constitute the legal, valid and
binding obligations of Seller enforceable in accordance with their terms.
 
 
(d) Noncontravention. The execution and delivery of this Agreement and the
Seller Ancillary Documents by Seller does not violate any provision of the
respective Organizational Documents of Seller will not result in a breach or
violation or default under any Order which Seller is subject or result in a
breach by Seller under any material contract or obligation to which it is bound.
Neither the execution and the delivery of this Agreement and the Seller
Ancillary Documents, nor compliance with, or fulfillment of, the terms,
conditions and provisions hereof or thereof, will, except to the extent any of
the following would not reasonably be expected to have an Adverse Effect, (1)
violate any Legal Requirement of Seller; (2) materially conflict with, result in
a material breach of, constitute a material default under, any Contract or Order
to which Seller is a party; (3) create in any party the right to accelerate,
terminate, modify or cancel, any material Contract to which Seller is a party;
(4) accelerate any material Liability of Seller or the Business; (5) result in
the imposition of or creation of any Encumbrance upon or with respect to any of
the Acquisition Assets; (6) require any notice under any Contract or Order to
which Seller is a party or by which it or they are bound or to which any of its
or their assets or properties are subject; or (7) require the approval, consent,
authorization or act of, or the making by, Seller of any declaration, filing or
registration with, any Person.
 



-14-



--------------------------------------------------------------------------------

 
(e) Restriction on Competition. Seller is not a party to or subject to any
contract, arrangement or commitment containing covenants by Seller prohibiting
or restricting competition or activity or restricting the customers from whom,
or the area in which, Seller may solicit or conduct the Business.
 
6.7 Books and Records. Prior to the execution of this Agreement, Seller made
available to Buyer for its examination the books of account and records of the
Business (“Books and Records”). The Books and Records are true and complete in
all material respects and have been prepared in the usual and customary manner
in accordance with reasonable commercial practices for companies engaged in
businesses similar to Seller, including the maintenance of an adequate system of
internal controls. Except for such changes, additions or events which have been
made or have occurred, as the case may be, related to the transactions
contemplated by this Agreement and in the Ordinary Course of Business no
material changes or additions to the Books and Records of the Business have been
made from the date such Books and Records were first made available to Buyer and
nothing which should be set forth in said Books and Records, if prepared in the
usual and customary manner of the Business, has occurred from the date such
Books and Records were first made available to Buyer, except for such changes,
additions or events which have been made or have occurred, as the case may be,
in the Ordinary Course of Business.
 
6.8 Compliance With Legal Requirements; Governmental Authorizations.
 
(a) Compliance With Legal Requirements. To the Knowledge of Seller and except as
set forth on Schedule 6.8(a):
 
(1) Seller is in compliance in all material aspects with each Legal Requirement
that is or was applicable to the conduct or operation of the Business or the
ownership or use of any of the Acquisition Assets and the Property;
 
(2) to the Knowledge of Seller, no circumstance exists, with respect to the
operation or conduct of the Business or the ownership or use of any of the
Acquisition Assets and the Property, that (with or without notice or lapse of
time) could reasonably be expected to result in a violation, liability of
Seller, or a failure on the part of Seller to comply with, any Legal Requirement
where such violation of, liability or failure would have an Adverse Effect; and
 
(3) with respect to the operation or conduct of the Business or the ownership or
use of any of the Acquisition Assets and the Property, Seller has not received
any notice or other communication (whether oral or written) from any Person
regarding any actual, alleged, possible or potential violation of, liability, or
failure to comply with, any Legal Requirement where it is reasonably likely that
such violation of, liability, or failure would result in an Adverse Effect.
 



-15-



--------------------------------------------------------------------------------

 
(b) Governmental Authorizations. Schedule 6.8(b) contains a complete and
accurate list of each Governmental Authorization that is held by Seller and is
material for the operation of the Business, or to any of the Acquisition Assets
and the Property. Each Governmental Authorization listed or required to be
listed on Schedule 6.8(b) is valid and in full force and effect except where the
failure to do so would not have an Adverse Effect. Schedule 6.8(b) also sets
forth the name of any third party from whom consent must be obtained in order to
effect a transfer to Buyer of the Permits to be acquired as a result of the
transactions contemplated herein; and, except as set forth on Schedule 6.8(b),
Seller has obtained all such consents except where the failure to be so valid
and in force and effect would not have an Adverse Effect. To the Knowledge of
Seller, and except as set forth on Schedule 6.8(b):
 
(1) Seller is, and at all times has been, in compliance in all material respects
with the terms and requirements of each Governmental Authorization identified or
required to be identified on Schedule 6.8(b);
 
(2) no event has occurred, nor does any circumstance exist, that could
reasonably be expected to (with or without notice or lapse of time) have an
Adverse Effect and (A) constitute or result directly or indirectly in a
violation of, liability, or a failure to comply with any term or requirement of
any Governmental Authorization listed or required to be listed on Schedule
6.8(b); or (B) result directly or indirectly in the revocation, withdrawal,
suspension, cancellation or termination of, or any modification to, any
Governmental Authorization listed or required to be listed on Schedule 6.8(b);
 
(3) Seller has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, possible or potential violation of, liability or failure to
comply with any material term or requirement of any Governmental Authorization;
or (B) any actual, proposed, possible or potential revocation, withdrawal,
suspension, cancellation, termination of, or material modification to any
Governmental Authorization; and
 
(4) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed on Schedule 6.8(b)
have been duly filed on a timely basis with the appropriate Governmental Bodies
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.
 
The Governmental Authorizations listed on Schedule 6.8(b) collectively
constitute all of the Governmental Authorizations necessary to permit Seller to
lawfully conduct and operate the Business in the manner it is currently
conducted and operated and to permit Seller to own and use the Acquisition
Assets in the manner in which it currently owns and uses such assets and to the
Knowledge of Seller, and there will not be an Adverse Effect in the Governmental
Authorizations as a result of the consummation of the transactions contemplated
herein, nor to the Knowledge of



-16-



--------------------------------------------------------------------------------

 
Seller, will there be any Adverse Effect on Buyer for any failure of Seller to
have any Governmental Authorization in full force and effect.
 
6.9 Computer Systems; Software.
 
(a) Condition of Computers. Except as set forth on Schedule 6.9(a), and except
for those facts and circumstances which either individually or in the aggregate
would not have an Adverse Effect, all computers and computer systems owned,
leased or used by Seller in connection with the Business (including software,
communication links and storage media) and which are included in the Acquisition
Assets (collectively, “Computers”):
 
(1) in all material respects are in full operating order and fulfill the
purposes for which they were acquired, established and are currently used and do
not contain any defect or feature which may have an Adverse Effect;
 
(2) have adequate capacity for the present needs of the Business;
 
(3) with respect to Computers owned by Seller, are under the sole control of
Seller, located at locations of Seller, not shared with, used by or on behalf of
or accessible by any other Person and, except for software properly licensed to
Seller, are owned by Seller
 
(4) are properly established and documented by written technical descriptions
and manuals so as to enable them to be used and operated by any reasonably
qualified personnel:
 
(5) comply with and are used in accordance with the Legal Requirements in all
material respects; and
 
(6) with respect to Computers owned by Seller, may be assigned by Seller to
Buyer, without the consent of any third person.
 
(b) Condition of Software. Set forth on Schedule 6.9(b) and except for those
facts and circumstances which either individually or in the aggregate would not
have an Adverse Effect, is a list of all software used on or stored or resident
in the Computers which are included in the Acquisition Assets (“Software”), and:
 
(1) performs efficiently in accordance with its specifications and does not
contain any defect or feature which may have an Adverse Effect;
 
 



-17-



--------------------------------------------------------------------------------

 
(2) is lawfully held and used and, to the Knowledge of Seller, does not infringe
the intellectual property rights of any Person and all copies held have been
lawfully made; and
 
(3) as to copyrights in connection with the Software:
 
(A) Software written or commissioned by Seller is owned exclusively by Seller,
no other person has rights therein or rights to the use or copies of the
Software or source codes and complete written listings and copies of the sources
codes are in Seller’s possession; and
 
(B) standard packaged Software is licensed to Seller on an express or implied
license which does not require Seller to make any further payments, is not
terminable without the consent of Seller and which imposes no material
restrictions, except as to copying, on the use or transfer of the Software.
 
(c) Ownership of Software. No Software owned by or licensed to Seller and
included in the Acquisition Assets is used by or licensed or sublicensed by
Seller to any other Person.
 
6.10 Condition of Assets. Except as disclosed on Schedule 6.10, the tangible
Acquisition Assets are structurally sound, are free from material defects
(patent and latent) and have been maintained in accordance with the
manufacturer’s recommendations or normal industry practice. Except as disclosed
on Schedule 6.10, the tangible Acquisition Assets are in good operating
condition and repair (subject to normal wear and tear) and are suitable for the
purposes for which they are presently used.
 
6.11 Contracts. Schedule 2.1(f) contains a list of each contract to which Seller
is a party, except for (a) sales or purchase orders entered into in the Ordinary
Course of Business; (b) contracts involving Seller’s receipt or payment of less
than $10,000 in any 12-month period; and (c) contracts cancelable without
penalty or payment upon no more than 30 days notice. Seller has furnished Buyer
with a true and complete copy of each written contract listed on Schedule
2.1(f). Except as set forth on Schedule 6.11, each such Contract set forth on
Schedule 2.1(f) is legal, valid, binding, enforceable and in full force and
effect and shall, as to Buyer, continue to be legal, valid, binding, enforceable
and in full force and effect on identical terms immediately following the
Closing. Except as set forth on Schedule 6.11, no party to any such Contract set
forth on Schedule 2.1(f) is in breach or default and to the Knowledge of Seller
no event has occurred which with notice or lapse of time would constitute a
material breach or default, or permit termination, material modification or
acceleration, under the Contract and no party has repudiated any material
provision of any Contract set forth on Schedule 2.1(f). All of the Contracts
which are set forth on Schedule 2.1(f) are assignable by Seller to Buyer and
such assignment may be made without the consent of any other party to the
Contract



-18-



--------------------------------------------------------------------------------

 
and will not result in a breach, violation or default under any such Contract,
except as set forth on Schedule 6.11.
 
6.12 Customers of Seller; Conditions Affecting Seller. Schedule 6.12 sets forth
the 10 largest customers of Seller by dollar value of aggregate purchases from
Seller over the 24 months ended December 31, 2001. Except as set forth on
Schedule 6.12, to the Knowledge of Seller, none of the customers identified on
Schedule 6.12 have terminated their relationship with Seller or otherwise ceased
doing business with Seller or otherwise indicated to Seller that the amount of
revenue or gross margin accounted for by such customer is likely to be
materially less after the Closing Date than the amount reflected for such
customers on Schedule 6.12. To the Knowledge of Seller, there are no conditions
(except those affecting the economy and industry in general) existing with
respect to markets, services, facilities, personnel or suppliers to the Business
which are likely to have an Adverse Effect on the Business. Seller has disclosed
to Buyer its standard terms and conditions of sale and identified all customers
with annual purchases in excess of $20,000 which have been granted a deviation
from such standard terms and conditions of sale.
 
6.13 Employee Benefits. Schedule 6.13 attached hereto sets forth a list of each
employee pension benefit plan (“Employee Benefit Plan”) within the meaning of
Section 3(2) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”), each employee welfare benefit plan (“Welfare Plan”) within the
meaning of Section 3(1) of ERISA, and each other employment, consulting, stock
option, stock purchase, bonus, deferred or incentive compensation, severance or
separation, profit sharing, retirement, or other employee benefit plan,
practice, policy or arrangement not constituting Employee Benefit Plans (“Other
Plans”) relating to employees of the Business which Seller maintains, to which
Seller contributes or under which any employees performing services directly for
the Business are or, at any time within the period of three (3) years prior
hereto, were covered.
 
(a) Each Employee Benefit Plan, Welfare Plan and Other Plan has been operated,
in all material respects, in accordance with its terms.
 
(b) Each Employee Benefit Plan, Welfare Plan or Other Plan has been
administered, in all material respects, in compliance with Legal Requirements.
 
(c) Seller does not maintain any Employee Benefit Plan under which it would be
obligated to pay benefits solely as a result of the consummation of the
transactions contemplated by this Agreement.
 
(d) There are no unfunded benefit liabilities within the meaning of Section
4001(a)(16) of ERISA with respect to any Employee Benefit Plan maintained by
Seller, as determined under reasonable actuarial assumptions.
 
6.14 Employees and Compensation.
 



-19-



--------------------------------------------------------------------------------

 
(a) Listing of Employees. Schedule 6.14 identifies all employees of the Business
as of the date hereof, the amount of their current annual salaries or hourly
rates, their bonuses paid in the past year, their current job titles, vacation
accrued and a complete description of any commitments to such employees with
respect to compensation payable hereafter. Seller has not, because of past
practices or previous commitments with respect to such employees, established
any legally enforceable rights or reasonable expectations on the part of such
employees to receive additional compensation inconsistent with past practices
with respect to any period after the Closing Date. Except as set forth on
Schedule 6.14, none of such employees has given written notice to Seller that
such employee intends to leave Seller’s employment. Set forth on Schedule 6.19
is a description of all claims made against Seller by employees of the Business
or former employees of the Business within the last 36 months. No employee of
the Business is employed by Seller outside the United States of America.
 
(b) Agreements With Employees. Except as described on Schedule 6.14, and solely
with respect to the operation or conduct of the Business, Seller is not a party
to or bound by any written or oral:
 
(1) employment agreement (other than employment agreements under which the only
monetary obligation of Seller is to make current wage or salary payments and
provide current employee benefits and other employee benefits required by any
Legal Requirement), consulting, advisory or service agreement, confidentiality
agreement or covenant not to compete;
 
(2) contract or agreement with any employee (other than employment agreements
disclosed in response to clause (1) or excluded from the scope of clause (1)),
agent or attorney-in-fact of Seller; or
 
(3) obligation to provide, presently or in the future, retiree medical insurance
coverage, retiree life insurance coverage or other benefits for retired
employees of Seller, or their dependents, except as required by any Legal
Requirement, and, to the extent of any such obligation, the name, pension
benefit, pension option election, medical insurance coverage and life insurance
coverage for such retirees is described on Schedule 6.14.
 
(c) Confidentiality and Noncompetition Agreements. Except as described on
Schedule 6.14, with respect to the operation or conduct of the Business, to the
Knowledge of Seller, no employee of Seller is a party to, or is otherwise bound
by, any written agreement or arrangement with any Person, including any
confidentiality, noncompetition or proprietary rights agreement, that has, had
or will have an Adverse Effect on: (1) the performance of his or her duties as
an employee of Seller or (2) the ability of Seller to conduct its Business.
 
(d) Additional Employee Matters. Set forth on Schedule 6.14, solely with respect
to the operation of the Business, is a list of each employee of Seller and each
qualified



-20-



--------------------------------------------------------------------------------

 
beneficiary of an employee of Seller who has incurred a qualifying event and has
elected, or is eligible to elect, continuation coverage under Seller’s group
health plan pursuant to section 4980B of the IRC and section 601 et seq. of
ERISA. Further set forth on Schedule 6.14 , solely with respect to the operation
of the Business, is a list of each employee of Seller and each qualified
beneficiary of an employee of Seller who, as a result of the transactions
contemplated herein, will incur a qualifying event and will be eligible to elect
continuation coverage pursuant to section 4980B of the IRC and section 601 et
seq. of ERISA.
 
6.15 Environmental Matters.
 
(a) Compliance with Environmental Laws. With respect to the operation of the
Business and the Property, to the Knowledge of Seller, Seller is in full
compliance with, and is not in violation of or liable under any Environmental
Law or any Governmental Authorization. Seller has not received any actual or
Threatened Order, notice or other communication from any Governmental Body, or
Person or from the current or prior owner or operator of any facilities of any
actual or potential violation, liability or failure to comply with any
Environmental Law, Governmental Authorizations, or of any actual or Threatened
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to any of the Facilities, the Acquisition Assets and
the Property, or any other properties or assets (whether real, personal or
mixed) in which Seller has or had an interest, or with respect to any property
or Facility at or to which Hazardous Materials were generated, manufactured,
refined, transferred, imported, used or processed by Seller from which Hazardous
Materials have been transported, treated, stored, handled, transferred,
disposed, recycled or received prior to the Closing Date, that remains
unaddressed by the Seller.
 
(b) No Environmental Claims. There are no pending or, to the Knowledge of
Seller, Threatened claims, Liens, Encumbrances or other restrictions of any
nature, resulting from any Environmental, Health and Safety Liabilities or
arising under or pursuant to any Environmental Law, or Governmental
Authorizations, with respect to or affecting any of the Facilities, the
Acquisition Assets and the Property.
 
(c) No Environmental Orders. Seller has not received, nor to the Knowledge of
Seller, does it expect to receive, any written citation, notice of violation,
directive, inquiry, notice, Order, summons, warning, request for information, or
other communication that relates to Hazardous Activity, Hazardous Materials or
any alleged, actual or potential violation or failure to comply with any
Environmental Law or Governmental Authorization, or of any alleged, actual or
potential obligation to undertake or bear the cost of any Environmental, Health
and Safety Liabilities with respect to any of the Facilities, the Acquisition
Assets and the Property, or with respect to any



-21-



--------------------------------------------------------------------------------

 
property or Facility to which Hazardous Materials generated, manufactured,
refined, transferred, imported, used, owned, controlled or processed by Seller
have been transported, treated, stored, handled, transferred, disposed,
recycled, Released or received prior to the Closing Date.
 
(d) Environmental Condition. Seller has delivered to Buyer a true and complete
copy of a report entitled “Environmental, Health, and Safety Disclosure Report
for Avery Dennison Corp. – Decorating Technologies” dated January 14, 2002 and
prepared by Bois Consulting Company, Inc. That report discloses, among other
things, that there are Hazardous Materials present on or in the Environment at
the Property and Facilities and at property geologically or hydrologically
adjoining the Property, there have been Releases of Hazardous Materials at or
from the Property and Facilities, and that Seller has addressed the existence of
Hazardous Materials at the Property so that the Property is in compliance with
applicable regulations governing the historic Releases and existence of
Hazardous Materials at the Property.
 
(e) Buyer’s Post Closing Obligations and Indemnification. Buyer shall not (with
or without negligence) cause, permit or suffer the Release, escape or disposal
of any Hazardous Materials on, in, about, or under the Property in quantities
that are in excess of reportable concentrations under the Massachusetts
Contingency Plan (310 CMR 40.000). Buyer shall neither permit nor suffer the
storage or use of any Hazardous Materials nor allow the same to be brought onto
the Property or upon any property of Seller, except only for use in the ordinary
course of Buyer’s business and when such use is in compliance with Environmental
Laws. If based on reasonable information and belief of Seller that a Release on
the Property in excess of reportable concentrations under the Massachusetts
Contingency Plan (310 CMR 40.000) has occurred resulting from Buyer’s use or
occupancy of the Property, or resulting from anyone claiming by, through or
under the Buyer, or any lender of Seller or Governmental Body shall ever require
testing by Seller to ascertain whether there has been any Release of Hazardous
Materials by Buyer or anyone claiming by, through or under Buyer, then the
reasonable cost thereof shall be reimbursed by Buyer to Seller upon demand if
such testing and other information demonstrates that a Release on the Property
has occurred resulting from Buyer’s use or occupancy of the Property, or
resulting from anyone claiming by, through or under the Buyer. Buyer hereby
agrees to indemnify, defend, and hold harmless Seller from and against all
costs, expenses, damages or losses Seller has actually incurred arising from any
Release of Hazardous Materials on the Property resulting from Buyer’s use or
occupancy of the Property (or portion thereof), or resulting from anyone
claiming by, through or under the Buyer, provided, however, in the event such
Release requires the clean up of contamination existing prior to the closing of
this transaction, Buyer’s indemnification shall be apportioned based upon
equitable factors. The obligations of Buyer under the provisions of this Section
shall remain in full force and effect for a period of three (3) years from the
earlier of the date of the termination or expiration of the Lease.
 
(f) Determination of Pre-Closing and Post-Closing Environmental Conditions and
Contamination. The parties agree that the following presumptions will be used in
the determination of whether an Environmental Condition and/or Contamination on
the Property is a pre-closing Environmental Condition and/or Contamination,
which is Seller’s Environmental Health and Safety Liability, or a post-closing
Environmental Condition and/or Contamination, which is Buyer’s Environmental
Health and Safety Liability.
 
If the Environmental Condition and/or Contamination on the Property was or is
identified in any environmental audit, assessment or sampling of environmental
media conducted prior to or within one hundred twenty (120) days after the
Effective Date (collectively, “Baseline Environmental Studies”), such
Environmental Conditions and/or Contamination in, on, about, beneath, or
migrating to or from the Property shall be presumed to be a pre-closing
Environmental Condition or Contamination.
 
If the Environmental Condition is discovered after the Effective Date in areas
previously evaluated as part of the Baseline Environmental Studies and the
Environmental Conditions and/or



-22-



--------------------------------------------------------------------------------

 
Contamination involves Hazardous Materials that could have been detected using
the analytical methods and parameters utilized in the Baseline Environmental
Studies, such Environmental Condition or Contamination in, on, about, beneath,
or migrating to or from the Property, shall be presumed to be a post-closing
Environmental Condition or Contamination.
 
If the Environmental Conditions and/or Contamination involves a Hazardous
Material that was not used, generated, or stored by Buyer, and is not a
decompostion product of a Hazardous Material used, generated, or stored by
Buyer, such Environmental Conditions or Contamination in, on, about, beneath, or
migrating to or from the Property, shall be presumed to be a pre-closing
Environmental Condition or Contamination.
 
If the Environmental Conditions or Contamination involves a Hazardous Material
that was used, generated, or stored by Buyer, or is a decomposition product of a
substance used, generated, or stored by Buyer, and such Hazardous Material was
not used, generated, or stored by Seller, such Environmental Conditions or
Contamination shall be presumed to be a post-closing environmental Condition or
Contamination.
 
If the Environmental Conditions and/or Contamination involves a Hazardous
Material that was used, generated, or stored by both Seller and Buyer, or is a
decomposition product of such a substance, such Environmental Conditions or
Contamination shall be presumed to be a pre-closing Environmental Condition or
Contamination in the absence of evidence that the Environmental Conditions or
Contamination resulted from a Release of a Hazardous Material by Buyer.
 
Where any provision of this Section provides for a presumption to be used in
determining responsibilty for Environmental Conditions or Contamination, such
presumption shall be a rebuttable presumption. Such presumption shall place the
burden of going forward and the burden of persuation upon the party against whom
the presumption applies. The presumption may be overcome by a preponderance of
the evidence to the contrary.
 
The parties agree that Buyer may not undertake an environmental assessment, site
characterization, testing or subsurface exploration of the Property without the
prior written consent of Seller. In the event Buyer is required to perform such
assessment, characterization, testing, or exploration to comply with a Legal
Requirement, or a request by a Governmental Body, or to obtain or renew
insurance coverage, permits or other authorizations, and Seller fails to timely
provide consent to Buyer to proceed with such work, Buyer shall be entitled to
(a) automatically terminate the Lease; or (b) indemnification from Seller for
any costs or expenses incurred by Buyer as a result of Seller’s failure to
provide consent or provide such consent timely.
 
In no event shall Buyer provide DEP with notice of a Release (as such term is
defined under Chapter 21E) of Hazardous Materials which existed or occurred on
or prior to the Commencement Date of the Lease, unless required by law and after
the agreement of Seller that notice of a Release is required by law. In the
event Seller does not agree that a notice of Release is required by law as



-23-



--------------------------------------------------------------------------------

required under the preceding section, Seller agrees to indemnify, defend, and
hold harmless the Buyer from any liabilities, losses, damages, expenses, costs,
fines, or penalties that arise as a result of Seller’s disapproval. Nothing in
this Agreement shall be construed to require Buyer to obtain Seller’s approval
to notify any governmental agency of any Release that occurs from Buyer’s
operation of the Business or use of Hazardous Materials in the Business or on or
at the Property. The obligations of this section shall survive the closing of
this transaction.
 
(g) Buyer’s Acknowledgement and Seller’s Indemnification. Buyer acknowledges
Seller has disclosed that the Property is contaminated with certain chemicals as
particularly described in the environmental reports listed on Schedule 6.15(d)
attached hereto (the “Environmental Reports”) and that Seller has represented
that it has fully reported such contamination to the Massachusetts Department of
Environmental Protection (“DEP”). The Environmental Reports include substantial
information on surface soil, subsurface soil and groundwater contamination in,
on, or beneath the Property that is the subject of the Lease (the “Environmental
Conditions”). As set forth in the Environmental Reports, the Environmental
Conditions have previously been investigated and addressed by Seller pursuant to
Chapter 21E and its implementing regulations known as the Massachusetts
Contingency Plan (“MCP”). Seller has duly recorded a restrictive covenant that
establishes certain use restrictions and other obligations in connection with
the Property that is the subject of the Lease (the “Restrictive Covenant”). The
Restrictive Covenant is dated October 21, 1999 and has been filed as Document
No. 1123031 in the South Registry District of Middlesex County. Seller hereby
agrees to indemnify, defend, and hold harmless Buyer, and its former, present
and future employees, subsidiaries, affiliates, parent companies, shareholders,
officers, directors, partners and members, and each of their respective
successors, assigns, heirs and personal representatives (each, a “Buyer
Indemnified Party”) from and against any and all cost and expense (including
attorneys’ fees) of whatever nature suffered or incurred by Buyer or any Buyer
Indemnified Party subject to the terms set forth herein, which obligations shall
survive the closing of this transaction:
 
(1) on account of the existence in, on, about, beneath or emanating to or from
(including groundwater) the Property that is the subject of the Lease of any
Hazardous Materials, Contamination, or Environmental Conditions (as defined
herein), known or unknown, existing on or prior to the Commencement Date of the
Lease;
 
(2) the Release, discharge, or existence of any Hazardous Materials,
Contamination, or Environmental Conditions (as defined herein) at, on, about or
from the Property on or prior to the date of the Commencement Date under the
Lease.;
 
(3) any violation of or liability under (or claimed violation or liability) any
Environmental Law which violation or liability existed, known or unknown, as of
the Commencement Date under the Lease;



-24-



--------------------------------------------------------------------------------

 
(4) the Release, discharge, or existence of any Hazardous Materials,
Contamination, or Environmental Conditions at, on, about or from the Property
initially originating from other property owned by Seller, or the existence of
any Environmental Conditions (as defined herein) including any claims, costs,
liabilities and expenses arising from the violation of or liability under (or
claimed violation or liability) any Environmental Law with respect to such other
property,
 
(5) the institution of any action, including but not limited to a cost recovery
or contribution action, by any third party, including, without limitation, a
governmental agency, against Seller, any Buyer Indemnified Party, or the
Property based upon nuisance, negligence, strict liability or other tort
alleging liability as to the storage, treatment, disposal, management, Release,
discharge, or existence of any Hazardous Materials, Contamination, or
Environmental Conditions, prior to the Commencement Date of the Lease or
originating from other property owned by Seller;
 
(6) the imposition of a lien on any part of the Property under any Environmental
Law or any laws pursuant to which a lien or liability may be imposed on any
Buyer Indemnified Party due to the existence of any Hazardous Materials,
Contamination, or Environmental Conditions on the Property on or prior to the
Commencement Date of the Lease;
 
(7) any legal obligation, request or requirement by any Governmental Body for
Buyer or Buyer Indemnified Party to further investigate or remediate any
Hazardous Materials, Contamination, or Environmental Conditions at, on, about,
beneath or emanating to or from the Property which was in existence, whether
known or unknown, on or prior to the Commencement Date under the Lease
(collectively, the “Indemnified Environmental Claims”); and
 
(8) any legal obligation, violation, or liability associated with any
underground storage tank system located at the Property subject to the terms of
the Lease.
 
Seller unconditionally and irrevocably guarantees payment of any fees and
expenses incurred by Buyer in enforcing the liability of Seller and this
indemnification should the Buyer Indemnified Party prevail in such action. For
the purposes of this Agreement and the Lease, “Contamination” shall mean,
without limitation, any element, substance, waste, material, pollutant,
contaminant, compound or mixture, including disease-causing agents, which is
released into the environment or work place, or upon exposure to, ingestion,
inhalation or assimilation into any organism, either directly or indirectly,
will or may reasonably be anticipated to cause death, disease, behavioral
abnormalities, cancer, genetic mutation, physiological malfunctions, including
malfunctions in reproduction or physical deformations in such organisms or their
offspring, and Hazardous Materials. The



-25-



--------------------------------------------------------------------------------

indemnification provided under this Section of this Agreement which, subject to
Section 15.4, shall survive the closing of this transaction, does not (i) extend
to any claims arising from or relating to any Hazardous Materials,
Contamination, or Environmental Conditions not present in, on, about, or beneath
(including groundwater) the Property on or before the Commencement Date of the
Lease, or (ii) extend to any claims for lost profits, lost occupancy, lost rent,
or other consequential damages. Seller unconditionally and irrevocably agrees to
release and indemnify Buyer from any and all claims it may have for contribution
or cost recovery under CERCLA or any other similar law regarding Hazardous
Materials, Contamination, and Environmental Conditions in, on, about or beneath
the Property which was in existence or was caused prior to the Commencement Date
of the Lease, which, subject to Section 15.4 shall survive the closing of this
transaction.
 
6.16 Intellectual Property.
 
(a) Definition of Intellectual Property. The term “Intellectual Property” as
used in this Agreement means all of the following intangible and intellectual
property of Seller and any of its or their respective Affiliates solely with
respect to the operation or conduct of the Business or the ownership or use of
any of the Acquisition Assets:
 
(1) all Internet domain names (registered and unregistered) used in the
Business, each of which is set forth on Schedule 6.16(a)(1);
 
(2) the name “Dec Tec,” and all other Marks;
 
(3) all Patents;
 
(4) all Copyrights; and
 
(5) all Trade Secrets, but only to the extent that such Trade Secrets are used
by Seller in North and South America. Following the Effective Date, Seller shall
continue to own and have a sole and exclusive unrestricted right to use the
Trade Secrets outside of North and South America.
 
Except for using up the existing Inventory, after the Effective Date, Buyer
shall not use, sell or transfer any trade name, trademark, symbol, design or
domain name that is used by or associated with Seller or any of its Affiliates
or which is confusingly similar to any trade name, trademark, symbol or design
that is presently used by or associated with Seller or any of its Affiliates,
including, without limitation, Avery®, Dennison®, Avery (logo) Dennison®, the
Avery logo and www.averydennison.com or www.avery.com.
 
(b) Ownership of Intellectual Property. Except for the Intellectual Property
licensed by Seller as a licensee, a copy of each such license is attached to
Schedule 6.16(b) and, except as otherwise disclosed on Schedule 6.16(b), Seller
owns all right, title and interest in and to



-26-



--------------------------------------------------------------------------------

all of the Intellectual Property, free and clear of all Liens, security
interests, charges, Encumbrances, equities and other adverse claims material to
the operation of the Business as it is currently conducted and has the right to
use all of such Intellectual Property without payment to a third party. All
Intellectual Property is either assignable or licensable by Seller to Buyer and
such assignment or license may be made without the consent of any third party
and will not result in any breach, violation or default under any agreement
involving Intellectual Property.
 
(c) Patents. Set forth on Schedule 6.16(c) is a complete and accurate list and
summary description of all of Seller’s patents used solely with respect to the
operation or conduct of the Business, (“Patents”). Except as disclosed on
Schedule 6.16(c):
 
(1) all of the issued Patents are (A) currently in compliance in with all
applicable Legal Requirements (including payment of filing, examination and
maintenance fees and proofs of working or use); (B) valid and enforceable; and
(C) not subject to any maintenance fees or taxes or actions falling due within
90 days after the Closing Date;
 
(2) no Patent is now involved in any interference, reissue, reexamination or
opposition proceeding. To the Knowledge of Seller, there is no patent or patent
application of any third party that would form the basis of a U.S. interference
with any Patent;
 
(3) to the Knowledge of Seller, no written claim has been asserted against any
third party under any Patent nor has any written claim been made by any third
party that a Patent is invalid or unenforceable;
 
(4) to the Knowledge of Seller, no written claim by any third party has been
received by Seller that any of the products manufactured and sold, or any
process or know-how used, by Seller infringes or is alleged to infringe upon any
patent or other proprietary right of any third party.
 
(d) Marks. Set forth on Schedule 6.16(d) is a complete and accurate list and
summary description of all registered marks used solely with respect to the
operation or conduct of the Business (“Marks”). Except as disclosed on Schedule
6.16(d):
 
(1) With respect to the Marks, Seller or an Affiliate of Seller, is the owner of
all right, title and interest in and to each of the Marks, as identified on
Schedule 6.16(d), free and clear of all Liens, security interests, charges,
Encumbrances, equities and other adverse claims;
 
(2) all Marks that have been registered with the United States Patent and
Trademark Office are (A) currently in compliance with all applicable Legal
Requirements (including the timely post-registration filing of affidavits of use
and incontestability



-27-



--------------------------------------------------------------------------------

and renewal applications); (B) valid and enforceable; and (C) not subject to
actions falling due within 90 days after the date hereof, except for such
noncompliance which would not be expected to have an Adverse Effect;
 
(3) no Mark is now involved in any opposition, invalidation, cancellation or
infringement action and, to the Knowledge of Seller, no such action is
Threatened against any of the Marks; and
 
(4) to the Knowledge of Seller, none of the Marks used by Seller, infringes or
is alleged to infringe any trade name, trademark or service mark of any third
party, nor is there any potentially interfering trademark or trademark
application of any third party.
 
(e) Copyrights. Set forth on Schedule 6.16(e) is a complete and accurate list
and summary description of all of Seller’s registered copyrights used solely
with respect to the operation or conduct of the Business (“Copyrights”). Except
as disclosed on Schedule 6.16(e):
 
(1) Seller is the owner of all right, title, and interest in and to each of the
Copyrights, free and clear of all Liens, security interests, charges,
Encumbrances, equities and other adverse claims;
 
(2) all the material Copyrights that have been registered are (A) currently in
compliance with all applicable Legal Requirements; (B) valid and enforceable;
and (C) not subject to any taxes or actions falling due within 90 days after the
date hereof;
 
(3) to the Knowledge of Seller, no Copyright is infringed or has been challenged
or threatened in any way; and
 
(4) to the Knowledge of Seller, none of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any third party
or is a derivative work based on the work of a third party.
 
(f) Trade Secrets. To the Knowledge of Seller, set forth on Schedule 6.16(f) is
a list and summary of Seller’s key trade secrets and know how related to or used
with respect to the operation or conduct of the Business (“Trade Secrets”).
Seller has taken all reasonable precautions to protect the secrecy,
confidentiality and value of each Trade Secret of Seller with respect to the
operation or conduct of the Business or the ownership or use of any of the
Acquisition Assets. Except as disclosed on Schedule 6.16(f), to the Knowledge of
Seller, (a) Seller has good title and an absolute, exclusive right to use the
Trade Secrets; (b) the Trade Secrets are not part of the public knowledge or
literature and have not been used, divulged or appropriated either for the
benefit of any other Person or to the detriment of Seller; (c) no Trade Secret
is subject to any adverse claim or has been challenged or Threatened in any way;
and (d) the documentation relating to such Trade



-28-



--------------------------------------------------------------------------------

Secret, is current, accurate and sufficient in detail and content to identify
and explain it and to allow its full and proper use.
 
(g) Royalties. Set forth on Schedule 6.16(g) contains a complete and accurate
list and summary description, including any royalties paid or received by Seller
with respect to the operation or conduct of the Business, of all agreements or
contracts relating to any of the Intellectual Property to which Seller is a
party or by which it is bound, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
with a value of less than $500 under which Seller is the licensee. There are no
outstanding or to the Knowledge of Seller, threatened disputes or disagreements
relating to any such agreement.
 
(h) Employee Agreements. To the Knowledge of Seller, no former or current
employee of Seller has executed a written agreement that assigns to a person
other than Seller any or all rights to any inventions, improvements, discoveries
or information relating to the Business. To the Knowledge of Seller, any
inventions, improvements, discoveries or information relating to the Business
and developed by former or current employees of Seller in the course of their
employment with Seller are owned by Seller. To the Knowledge of Seller, no
employee of Seller’s Business has entered into any agreement that restricts or
limits in any way the scope or type of work in which the employee may be engaged
or requires the employee to transfer, assign or disclose information concerning
his work to anyone other than Seller.
 
6.17 Inventory. Except to the extent already provided for as part of the
Purchase Price Adjustment, all Inventories on the Closing Date consist of items
of a quality and quantity useable or saleable in the Ordinary Course of Business
as presently conducted, except for obsolete items and items of below-standard
quality, all of which have been written off or written down to net realizable
value in the Acquisition Balance Sheet or on the accounting records of Seller as
of the Closing Date, as the case may be. No items included in the Inventories
are pledged as collateral or held by Seller on consignment from another, except
as set forth on Schedule 6.17. The inventories are valued in accordance with
U.S. GAAP, consistent with past practices, and were so valued at the date of the
Acquisition Balance Sheet. The quantities of each item of Inventory (whether raw
materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of the Business. The inventory
obsolescence policies of Seller are appropriate for the nature of the products
sold and the marketing methods used by Seller and the reserve for inventory
obsolescence contained in the Acquisition Balance Sheet fairly reflects the
amount of obsolete inventory as of the date thereof.
 
6.18 Labor Relations; Compliance. Except as set forth on Schedule 6.18, Seller
has not been, nor is it, a party to any collective bargaining or other labor
contract with respect to the operation or conduct of the Business. Except as set
forth on Schedule 6.18, with respect to the operation or conduct of the
Business, there has not been, there is not presently pending or existing and to
the Knowledge of Seller there is not Threatened (a) any strike, slowdown,
picketing, work stoppage or employee grievance process; (b) any Proceeding
against or affecting Seller relating to the



-29-



--------------------------------------------------------------------------------

alleged violation of any Legal Requirement pertaining to labor relations or
employment matters, including any charge or complaint filed by an employee,
former employee or union with the National Labor Relations Board, the Equal
Employment Opportunity Commission or any comparable Governmental Body,
organizational activity or other labor or employment dispute against or
affecting the Business; or (c) any application for certification of a collective
bargaining agent. To the Knowledge of Seller, no event has occurred or
circumstance exists that could provide the basis for any work stoppage or other
labor dispute with respect to the Business. There is no lockout of any employees
of the Business by Seller and no such action is contemplated by Seller. To the
Knowledge of Seller, Seller is in substantial compliance in all material
respects with all material Legal Requirements governing the Business relating to
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, collective bargaining, the payment of social security and similar taxes,
occupational safety and health and plant closing where non-compliance would have
an Adverse Effect. Except as set forth on Schedule 6.18, Seller is not liable
for the payment of any compensation, damages, taxes, fines, penalties or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements.
 
6.19 Litigation; Orders.
 
(a) Proceedings. Except as set forth on Schedule 6.19, there is no Proceeding
pending or, to the Knowledge of Seller, Threatened against or relating to Seller
with respect to the operation or conduct of the Business, including the
Property, or the ownership or use of any of the Acquisition Assets. To the
Knowledge of Seller there is no basis or alleged basis for any such Proceeding
or of any governmental investigation relative to Seller’s operation of the
Business, its property or assets, including the Property, and no event has
occurred, nor does any circumstance exist, that may give rise to or serve as a
basis for the commencement of any such Proceedings which may have an Adverse
Effect on Buyer. No event or condition of any nature which might have an Adverse
Effect has occurred, exists or, to the Knowledge of Seller, is anticipated.
 
(b) Orders. Except as set forth on Schedule 6.19, (1) there is no Order to which
Seller, or any of the assets owned or used by Seller in the Business, including
the Property, is subject, other than Orders generally affecting the industry in
which Seller conducts the Business; and (2) to the Knowledge of Seller, no
employee of Seller is subject to any Order that prohibits such employee from
engaging in or continuing any conduct, activity or practice relating to the
Business. Except as set forth on Schedule 6.19, (A) Seller is in full compliance
with all of the material terms and requirements of each Order to which it, or
any of the Acquisition Assets are or have been subject; (B) to the Knowledge of
Seller, no event has occurred, nor does any circumstance exist that may
constitute or result in (with or without notice or lapse of time) a violation of
or failure to comply with any material term or requirement of any Order to which
Seller’s Business, or any of the Acquisition Assets owned or used by Seller, is
subject which may have an Adverse Effect on Buyer; and (C) Seller has not
received, any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible or
potential violation, liability or failure to comply with, any term or
requirement of any Order to which Seller’s



-30-



--------------------------------------------------------------------------------

Business, the Property or the Acquisition Assets are or have been subject, which
may have an Adverse Effect.
 
6.20 No Agent or Broker. No agent or broker or other Person acting pursuant to
authority given by Seller is entitled to any commission, finder’s fee or other
compensation from Buyer in connection with the transactions contemplated by this
Agreement.
 
6.21 Notices of Violation. Seller has received no notice, and, to the Knowledge
of Seller, there is no pending notice, of violation of any Legal Requirement,
nor the pendency of any Proceeding, threatened or otherwise, which could
prohibit, impede, delay or adversely effect the ability of Seller to effect the
transactions contemplated in this Agreement.
 
6.22 Personal Property. Schedule 6.22 contains a detailed list of all material
machinery, equipment, fixtures, computer hardware and software, tools, supplies,
spare parts, furniture and vehicles required in the operation of the Business.
 
6.23 Products.
 
(a) Product Warranties. Each product manufactured, fabricated, assembled, sold,
leased or delivered by Seller with respect to the operation or conduct of the
Business, has been in conformity in all material respects with all applicable
contractual commitments and all express and implied warranties and Seller has no
Liability (and, to the Knowledge of Seller, there is no basis for any present or
future Proceeding against it giving rise to any Liability) for replacement or
repair of products manufactured, fabricated, assembled, sold, leased or
delivered by Seller with respect to the operation or conduct of the Business or
other damages in connection therewith, subject only to the reserve for product
warranty claims set forth on the Acquisition Balance Sheet, as adjusted for the
passage of time through the Closing Date in the Ordinary Course of Business.
Schedule 6.23(a) includes copies of standard terms and conditions of sale or
lease for Seller, including any applicable guaranty, warranty and indemnity
provisions.
 
(b) Product Liability. With respect to the operation or conduct of the Business,
Seller has no Knowledge of any Liability (and, to the Knowledge of Seller, there
is no basis for any present or future Proceedings against it giving rise to any
Liability) arising out of any injury to individuals or property as a result of
the ownership, possession or use of any product manufactured, fabricated,
assembled, sold, leased or delivered by Seller with respect to the operation or
conduct of the Business prior to the Closing Date.
 
6.24 Similar Business Ownership. Seller neither owns, directly or indirectly,
any interest in, any corporation, partnership, proprietorship, association or
other entity which is engaged in a business similar to that of the Business
except with respect to operations similar to the Business outside of North
America and South America.
 



-31-



--------------------------------------------------------------------------------

 
6.25 Studies. Seller has delivered to Buyer copies of all engineering studies,
environmental impact reports or assessments and other reports and studies that
are material to the Business, and Schedule 6.25 contains a listing thereof.
 
6.26 Taxes; Tax Returns; Tax Elections.
 
(a) Tax Returns. Seller has prepared, signed and filed (except as permitted
pursuant to legal extensions) all Tax Returns required to be filed prior to the
Closing Date with respect to the operation or conduct of the Business. All such
Tax Returns were correct and complete in all material respects and Seller has
timely paid or accrued all Taxes or installments thereof of every kind and
nature whatsoever which were due and owing on Tax Returns or which were or are
otherwise due and owing under all applicable laws and regulations for any
periods for which Tax Returns were due, whether or not reflected on the Tax
Returns, the failure of which to have paid or accrued may have an Adverse Effect
on the Business. The provision for Taxes in the Acquisition Balance Sheet is
sufficient in all material respects for the payment of all Taxes attributable to
all periods ended on or before its date and reasonably adequate accruals have
been made by Seller for all liabilities for Taxes accruing since its date. With
respect to the operation or conduct of the Business, Seller has timely paid in
full all ad valorem property taxes and other assessments levied on its assets
and properties which have heretofore become due and payable. Schedule 6.26(a) is
a list of all sales, use and property Tax Returns filed by Seller with respect
to the operation or conduct of the Business.
 
(b) Tax Status. Seller is not a “foreign person” within the meaning of section
1445 of the IRC.
 
(c) Withholdings. With respect to the operation or conduct of the Business,
Seller has withheld in all material respects proper and accurate amounts from
its employees in material compliance with the tax withholding provisions of the
IRC and other applicable Legal Requirements and has filed proper and materially
accurate federal, foreign, state and local Tax Returns and reports for all years
and periods (and portions thereof) for which any Tax Returns were due with
respect to employee income, income tax withholding, withholding taxes, social
security taxes and unemployment taxes. All payments due from Seller on account
of employee tax withholdings, including income tax withholdings, social security
taxes or unemployment taxes in respect to years and periods (and portions
thereof) ended on or prior to the Closing Date were paid prior to such date on
or before their due date.
 
(d) Tax Clearance. Except as provided on Schedule 6.26(d) (1) no sales Tax will
be imposed on the sale of the Acquisition Assets to Buyer and (2) Buyer is not
required to withhold any portion of the Purchase Price on account of any sales
or use Tax.
 
6.27 Title to Properties. Seller or an Affilate of Seller, has good and
marketable title to all of the Acquisition Assets (excluding leased properties).
Except as set forth on Schedule 6.27, all Acquisition Assets are free and clear
of all Encumbrances, except the Lien for current ad valorem



-32-



--------------------------------------------------------------------------------

taxes not yet due and payable.
 
6.28 Completeness of Statement; Effect of Representations and Warranties. No
representation or warranty of Seller in this Agreement, as qualified by the
disclosures made on the Schedules attached hereto, contains any untrue statement
of a material fact, omits any material fact necessary to make such
representation or warranty, under the circumstances which it was made, not
misleading, or contains any misstatement of a material fact. All of the
representations and warranties made by Seller, as qualified by the disclosures
made on the Schedules attached hereto, are made with the knowledge, expectation,
understanding and desire that Buyer place complete reliance thereon. Neither the
representations and warranties of Seller, nor the indemnification obligations of
Seller, shall be affected, qualified, modified or deemed waived by reason of the
fact that Buyer knew or should have known that any representation or warranty of
Seller is or might be inaccurate in any respect. The effect of Buyer’s Knowledge
of such an inaccuracy is provided for in Section 15.7(c).
 
7. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer hereby represents and warrants
to Seller as follows:
 
7.1 Corporate Status. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Ohio and is
authorized to transact business therein. Buyer has, and at all times has had,
full corporate or other applicable power and authority to own and lease its
properties as such properties are now owned and leased and to conduct its
business as and where such businesses have and are now being conducted.
 
7.2 Authority; Consents; Enforcement; Noncontravention; Noncompetes.
 
(a) Authority. Buyer has the corporate or other applicable power and authority
to execute, deliver and perform this Agreement, and all other agreements,
certificates or documents contemplated hereby to which it is a party (“Buyer
Ancillary Documents”) and has taken all actions required to authorize, execute,
deliver and perform this Agreement and the Buyer Ancillary Documents, including
approval by the members of Buyer.
 
(b) Consents. Except as set forth on Schedule 7.2(b), no consent, action,
approval or authorization of or registration, declaration or filing with any
Governmental Body, is required for the execution, delivery or performance of
this Agreement or the Buyer Ancillary Documents by Buyer (“Buyer’s Consents”).
 
(c) Enforcement. This Agreement and the Buyer Ancillary Documents have been duly
executed and delivered by Buyer and constitute the legal, valid and binding
obligations of Buyer, as the case may be, enforceable in accordance with their
terms.
 
(d) Noncontravention. The execution and delivery of this Agreement and the Buyer
Ancillary Documents by Buyer does not violate any provision of the
Organizational



-33-



--------------------------------------------------------------------------------

Documents of Buyer and will not result in a breach or violation or default under
any Order of any court or governmental authority to which Buyer is subject or
result in a breach by Buyer under any contract or obligation to which it is
bound. Neither the execution and the delivery of this Agreement and the Buyer
Ancillary Documents, nor the compliance with, or fulfillment of, the terms,
conditions and provisions hereof or thereof, will (1) violate any Legal
Requirement of Buyer or any provision of its organizational documents; (2)
conflict with, result in a breach of, constitute a default under, any contract,
agreement, lease, license, instrument or other arrangement or order to which
Buyer is a party or is bound by; (3) result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or result in the
imposition of or creation of any Encumbrance upon or with respect to any of the
assets or properties owned or used by Buyer; (4) require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Buyer is a party or by which it is bound or to which any of its assets or
properties are subject; or (5) require the approval, consent, authorization or
act of, or the making by Buyer of, any declaration, filing or registration with,
any Person.
 
7.3 No Agent or Broker. No agent or broker or other Person acting pursuant to
authority given by Buyer is entitled to any commission or finder’s fee or other
compensation, in connection with the transactions contemplated by this
Agreement.
 
7.4 Completeness of Statements; Effect of Representations and Warranties. No
representation or warranty of Buyer in this Agreement, as qualified by the
disclosures made on the Schedules attached hereto, contains any untrue statement
of a material fact, omits any material fact necessary to make such
representation or warranty, under the circumstances which it was made, not
misleading, or contains any misstatement of a material fact. All of the
representations and warranties made by Buyer (as qualified by the disclosure
made on the Schedules attached hereto) are made with the knowledge, expectation,
understanding and desire that Seller place complete reliance thereon. Neither
the representations and warranties of Buyer, nor the indemnification obligations
of Buyer, shall be affected, qualified, modified or deemed waived by reason of
the fact that Seller or any shareholder of Seller knew or should have known that
any representation or warranty of Buyer is or might be inaccurate in any
respect.
 
7.5 Resources. Buyer has the requisite cash, cash equivalents or committed
financing available to consummate the transactions contemplated hereby.
 
    8. COVENANTS OF SELLER PRIOR TO CLOSING DATE.
 
8.1 Access and Investigation. Between the date hereof and the Closing Date,
Seller and its representatives will: (a) afford Buyer and its representatives
reasonable access (including providing copies at no additional cost) during
normal business hours and upon reasonable advance notice to Seller’s key
personnel; provided, however, such access shall be coordinated through and with
the reasonable cooperation of Seller’s designated representatives, properties
(including access for subsurface testing), contracts, Books and Records and
other documents and data; (b) furnish Buyer



-34-



--------------------------------------------------------------------------------

and Buyer’s representatives with copies of all such Contracts, Books and Records
and other existing documents and data as Buyer may reasonably request; and (c)
furnish Buyer and Buyer’s representatives with such additional information as
Buyer may reasonably request. Any information obtained from Seller is subject to
the Confidentiality Agreement. Buyer shall indemnify Seller for any actual
damages to Seller’s facilities or injury to any of Seller’s employees or any
third parties caused by Buyer or any of its agents during the course of such
investigation by Buyer, except to the extent such injury or damage arises from
Seller’s negligence or intentional misconduct.
 
8.2 Operation of the Business. Between the date hereof and the Closing Date,
Seller shall:
 
(a) conduct the Business only in the Ordinary Course of Business;
 
(b) use its Best Efforts to preserve intact the current organization of the
Business, keep available the services of the current employees and agents the
Business and Seller, and maintain the relations and goodwill with suppliers,
customers, landlords, creditors, employees, agents and others having business
relationships with the Business and Seller; and
 
(c) confer with Buyer concerning operational matters of a material nature which
are not in the Ordinary Course of Business.
 
8.3 Required Approvals. As promptly as practicable after the date hereof, Seller
will make all filings required to be made by Seller or any Affiliate of Seller,
if any, under Legal Requirements in order to consummate the transactions
contemplated herein. Between the date hereof and the Closing Date, Seller will,
(a) cooperate with Buyer with respect to all filings that Buyer elects to make
or is required by Legal Requirements to make in connection with the transactions
contemplated herein; and (b) cooperate with Buyer in obtaining all consents
identified in Schedule 7.2(b).
 
8.4 Notification. Between the date hereof and the Closing Date, Seller will
promptly notify Buyer if Seller becomes aware of any fact or condition that
causes or constitutes a material breach of any of the representations and
warranties of Seller in this Agreement as of the date hereof, or if Seller
acquires Knowledge of the occurrence after the date hereof of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a material breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. During the same period, Seller shall promptly notify
Buyer of the occurrence of any material breach of any covenant of Seller in this
Section 8 or of the occurrence of any event that may make the satisfaction of
the conditions in Section 11 impossible or unlikely.
 
8.5 No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to Section 13, Seller will not, and will use Best Efforts to cause its
representatives not to, directly or indirectly, entertain, solicit, initiate or
encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to or consider the merits of any unsolicited



-35-



--------------------------------------------------------------------------------

inquiries or proposals from any Person (other than Buyer) relating to any
transaction involving the sale of the Business or any of the Acquisition Assets
(other than in the Ordinary Course of Business).
 
8.6 Best Efforts. Between the date hereof and the Closing Date, Seller will use
its Best Efforts to cause the conditions in Sections 11 and 12 to be satisfied.
 
    9. COVENANTS OF BUYER PRIOR TO CLOSING DATE.
 
9.1 Approvals of Governmental Bodies. As promptly as practicable after the date
of this Agreement, Buyer will, and will cause each of its Related Persons to,
make all filings required by Legal Requirements to be made by them to consummate
the transactions contemplated herein (including all filings under the HSR Act).
Between the date of this Agreement and the Closing Date, Buyer will, and will
cause each Related Person to, cooperate with Seller with respect to all filings
that Seller is required by Legal Requirements to make in connection with the
transactions contemplated herein and in obtaining all consents; provided that
this Agreement will not require Buyer to dispose of or make any change in any
portion of its business or to incur any other burden to obtain a Governmental
Authorization.
 
9.2 Best Efforts. Between the date hereof and the Closing Date, Buyer will use
its Best Efforts to cause the conditions in Sections 11 and 12 to be satisfied.
 
    10. COVENANTS OF THE PARTIES.
 
10.1 Transition of the Business. Seller covenants with Buyer to cooperate with
Buyer to effect the smooth transition of the control and operation of the
Business from Seller to Buyer, as contemplated herein, including the retention
of the customers and records of the Business, by such means that Buyer may
reasonably request. Seller covenants to cooperate with Buyer in providing all
information required hereunder and access thereto and whatever is reasonably
required to carry out the purposes and intent of the transactions contemplated
by this Agreement. Seller agrees to allow Buyer to use any of Seller’s
environmental, health or safety plans, permits, Governmental Authorizations, or
training or instructional materials or manuals for the Facilities which includes
the Property subject to the Lease for the duration of the Lease, or until Buyer
obtains separate Governmental Authorizations, or such existing Governmental
Authorizations are transferred from the Seller to the Buyer subject to approval
from the appropriate Governmental Body. Buyer covenants with Seller to make
available employees of the Business, including but not limited to John Geursten,
to assist Seller with regard to the extent reasonably necessary for Seller in
handling Retained Liabilities, including but not limited to providing support
with regard to the gathering of information in preparation for any litigation.
Seller shall reimburse Buyer for any out-of-pocket costs incurred by any such
employees relating to such cooperation.
 
10.2 Employment of Business’s Employees. Regarding Seller’s Employees and
Employee Benefit Plans:



-36-



--------------------------------------------------------------------------------

 
(a) Buyer shall offer employment, as new employees of Buyer on and after the
Effective Date, to all of the existing employees of the Business (the “Business
Employees”), with the final decision as to employment remaining with the
specific individual Business Employee (to the extent such Business Employee
accepts the offer to become an employee of Buyer, such individuals collectively,
shall hereinafter referred to as the “Hired Employees”). The Hired Employees
shall be employed by Buyer for a period of at least one year following the
Effective Date, subject only to layoffs or reductions in force attributable to
reduced production, or termination for just cause in accordance with Buyer’s
existing policy and practice and will be provided with the compensation and
benefits listed on Schedule 10.2. Except for the Hired Employees’ participation
in Buyer’s 401(k) Plan and Buyer’s limitation upon the maximum future accrual of
vacation days in accordance with Buyer’s existing vacation policy, Buyer shall
waive, and shall cause any insurance carrier providing benefits under any of
Buyer’s Plans to waive, all limitations as to pre-existing conditions,
exclusions, waiting periods and service requirements with respect to
participation and coverage requirements applicable to Hired Employees under all
of Buyer’s employee welfare benefit plans that Hired Employees are eligible to
participate in afer the Effective Date. Seller shall cooperate with Buyer and
assist Buyer in connection with hiring Hired Employees. Subject to applicable
legal restrictions, Seller will give Buyer reasonable access to Seller’s
personnel records of the Business’ Employees and permit Buyer to copy those
records for its use. Seller shall terminate the employment of all Hired
Employees as of the Effective Date and except for the payment of vacation pay,
Seller shall be responsible for and pay any and all amounts due to Hired
Employees for compensation, benefits, severance, personal time or any other
liability or obligation for services rendered by them up to and including the
Effective Date, and except for vacation pay, Buyer shall not have any
responsibility or liability with respect to Hired Employees for any period of
service prior to the Effective Date and shall not have any responsibility with
respect to any employee who does not accept Buyer’s offer of employment. With
respect to vacation pay, Seller shall transfer to Buyer the amount of the
vacation accrual on the Balance Sheet as of the Effective Date, to Buyer, and
Buyer shall be responsible for the payment of all accrued vacation pay to the
Hired Employees in accordance with Seller’s existing policy. Future accrual of
vacation days by the Hired Employees after the Effective Date shall be in
accordance with Buyer’s vacation policy. Any liabilities or claims relating to
Hired Employees shall be Seller’s responsibility if the injury or basis for such
liability or claim occurred prior to the Effective Date; provided, however, that
subject to applicable workers’ compensation laws and the provisions of any
workers’ compensation insurance policies of Seller or Buyer, Seller and Buyer
shall reasonably apportion such responsibility in the case of injury, if such
injury was aggravated by the employee’s continued employment with Buyer after
the Effective Date. Buyer shall take no action that triggers the Worker
Adjustment and Retaining Notification Act, 29 U.S.C. §§2101 et.seq., or any
similar state or local statute or government regulation or ordinance with
respect ot Seller in connection with the transactions contemplated under this
Agreement.
 
(b) Buyer shall have no rights with respect to any assets of any employee
benefit plan (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) maintained by Seller or any of its
affiliated corporation (each referred to herein



-37-



--------------------------------------------------------------------------------

as a “Plan”) including, but not limited to, the right to receive any assets of
any Plan upon termination of the Plan if the Plan’s assets exceed its
liabilities. Buyer shall have no obligation to maintain or adopt any Plan. For
purposes of calculating service or calculating the amount of any benefit under
any Plans, all employees of the Business shall be treated as if they ceased
covered employment under the Plans as of the Effective Date.
 
10.3 Further Assurances. Each of the parties agrees that it will at any time,
and from time to time, after the Closing Date, upon the request and at the
expense of the appropriate party, do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
assignments, transfers, conveyances and such further acts, assignments,
transfers, conveyances and assurances as may be required to complete the
transactions contemplated herein. After the Closing Date, at Seller’s expense,
Seller and ADC shall, and shall use its or their Best Efforts to cause any
necessary third party to, execute such documents and do such acts and things as
Buyer may reasonably require for the purpose of giving to Buyer the full benefit
of all the provisions of this Agreement and as may be reasonably required to
complete the transactions contemplated herein. After the Closing Date, at the
expense of Buyer, Buyer shall, and shall use its Best Efforts to cause any
necessary third party to, execute such documents and do such acts and things as
Seller may reasonably require for the purpose of giving to Seller the full
benefit of all the provisions of this Agreement and as may be reasonably
required to complete the transactions contemplated herein.
 
10.4 Proration of Expenses and Other Charges of the Business. On the Closing
Date, the periodic charges of the Business, including utility and license fees
and all liabilities related to salaries, wages, vacation pay and other benefits,
shall be apportioned on a time basis so that such part of the relevant charges
attributable to the period prior to the Closing Date shall be borne by Seller
and such part of the relevant charges attributable to the period after the
Closing Date shall be borne by Buyer; provided, however, that the foregoing
proration of expenses shall be included in the determination of Net Assets Value
under Section 2.7. All rents, royalties and other similar sums receivable in
respect of the Business shall be apportioned between Buyer and Seller on like
terms.
 
10.5 Filing of Taxes; Payment. With respect to the operation or conduct of the
Business, Seller shall, for all periods through the Closing Date:
 
(a) prepare and timely file (including extensions) all Tax Returns that it is
required to file under all applicable laws;
 
(b) timely pay all Taxes it is required to pay;
 
(c) withhold and timely pay over to the applicable authorities all Taxes that it
is required to withhold and pay over; and
 
(d) pay all Taxes on any sales and the income and gain, if any, that it realizes



-38-



--------------------------------------------------------------------------------

on the transactions contemplated by this Agreement, including the sale of the
Assets.
 
10.6 Use of Names. From and after the Closing Date, Seller shall not, in any
manner whatsoever in the Territory, use the name “Dec Tec,” or any derivative
thereof or any other Marks of Seller included in the Acquisition Assets.
 
10.7 Termination of Employee Benefit Plans. Seller shall terminate any and all
Employee Benefit Plans relating solely to Seller’s conduct of the Business in a
timely and appropriate fashion including the filing of any reports, forms or
returns with the appropriate Governmental Body.
 
10.8 Trademarks and Patents Owned by ADC and Avery Dennison Canada, Inc. Seller
and ADC shall use its or their collective Best Efforts to ensure that title to
any of the Marks and Patents which are used in the operation of the Business and
are owned by or titled to ADC or Avery Dennison Canada, Inc. shall be
transferred to Buyer at the Closing in an assignment acceptable to Buyer and
which contains representations and warranties similar to those set forth in
Section 6.16(c) and 6.16(d) and representations and warranties regarding such
party’s ownership of the Patents and Marks and the owner’s right to transfer the
Patents and the Marks to Buyer free and clear of any and all Encumbrances.
 
11. CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE. Buyer’s obligation to
consummate the transactions contemplated herein, and to take the actions
required to be taken by Buyer, at the Closing, is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Buyer, in whole or in part, and each of which shall be deemed
fully satisfied or waived upon the occurrence of the Closing):
 
11.1 Accuracy of Representations. All of the representations and warranties of
Seller in this Agreement (considered collectively), and each of such
representations and warranties (considered individually), must have been
accurate in all material respects as of the date hereof, and must be accurate in
all material respects as of the Closing Date as if made on the Closing Date.
 
11.2 Seller Performance. All of the covenants and obligations that Seller is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.
 
11.3 Consents. Each of the Consents identified on Schedule 6.6(b) must have been
obtained and must be in full force and effect.
 
11.4 Other Documents. Buyer must have received such other documents as it may
reasonably request for the purposes of (a) evidencing the accuracy of any of the
representations and warranties of Seller or those of ADC contained in any patent
or trademark assignment; (b) evidencing the performance by Seller and ADC of, or
the compliance by Seller or ADC with, any



-39-



--------------------------------------------------------------------------------

covenant or obligation required to be performed or complied with by them; (c)
evidencing the satisfaction of any condition referred to in this Section 11; or
(d) otherwise facilitating the consummation or performance of any of the
transactions contemplated herein.
 
11.5 No Proceedings. There must not have been commenced or Threatened against
Buyer, or against any Person affiliated with Buyer, any Proceeding (a) involving
any challenge to, or seeking damages or other relief in connection with, any of
the transactions contemplated herein, or (b) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with any of the
transactions contemplated herein.
 
11.6 No Prohibition. Neither the consummation nor the performance of any of the
transactions contemplated herein will, directly or indirectly (with or without
notice or lapse of time), materially contravene or conflict with, or result in a
material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order; or (b) any Legal Requirement or Order that has been
published, introduced or otherwise proposed by or before any Governmental Body.
 
11.7 Other Conditions Precedent. In addition to the foregoing (i) Buyer must
have completed and obtained satisfactory review and evaluation of (A) Seller’s
customer relationships and (B) Seller’s Employees and employment files; and (ii)
John Geurtsen must be an employee of Seller on the Closing Date.
 
12. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE. Seller’s obligation to
consummate the transactions contemplated herein and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part):
 
12.1 Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), must have been accurate in all
material respects as of the date hereof and must be accurate in all material
respects as of the Closing Date as if made on the Closing Date.
 
12.2 Buyer’s Performance. All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all material respects.
 
12.3 Consents. Each of the Consents identified on Schedule 7.2(b) must have been
obtained and must be in full force and effect.
 
12.4 Other Documents. Seller must have received such other documents as Seller
may reasonably request; (a) evidencing the accuracy of any representation or
warranty of Buyer;



-40-



--------------------------------------------------------------------------------

(b) evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer; (c)
evidencing the satisfaction of any condition referred to in this Section 12; or
(d) otherwise facilitating the consummation of any of the transactions
contemplated herein.
 
12.5 No Proceedings. There must not have been commenced or Threatened against
Seller or against any Person affiliated with Seller, any Proceeding (a)
involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated herein; or (b) that may have the
effect of preventing, delaying, making illegal or otherwise interfering with any
of the transactions contemplated herein
 
    13. TERMINATION.
 
13.1 Termination Events. This Agreement, by notice given prior to or at the
Closing, may be terminated:
 
(a) by either Buyer or Seller if a breach of any provision of this Agreement has
been committed by the other party and such breach has not been waived;
 
(b) (1) by Buyer if any of the conditions in Section 11 has not been satisfied
as of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (2) by Seller, if any of the conditions in Section
12 has not been satisfied of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Seller to
comply with its obligations under this Agreement) and Seller has not waived such
condition on or before the Closing Date;
 
(c) by mutual consent of Buyer and Seller; or
 
(d) by either Buyer or Seller if the Closing has not occurred (other than
through the failure of any party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before December 31, 2002,
or such later date as the parties may agree upon.
 
13.2 Effect of Termination. Each party’s right of termination under Section 13
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 13.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Sections 16.4 and 16.5 will survive; provided that, if this
Agreement is terminated by a party because of the breach of the Agreement by the
other party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s



-41-



--------------------------------------------------------------------------------

right to pursue all legal remedies will survive such termination unimpaired.
 
    14. DELIVERIES AND ACTIONS TO BE TAKEN AT CLOSING.
 
14.1 Deliveries by Seller. At the Closing, Seller shall deliver to Buyer (duly
executed where appropriate):
 
(a) Seller’s Authority Certificate. A certificate from Seller substantially in
the form of Exhibit F, dated as of the Closing Date, certified by the Secretary
of Seller, attached to which are (1) a certified copy of the articles of
incorporation of Seller; (2) a copy of the bylaws or other organizational
documents of Seller; and (3) an incumbency certificate of the Persons executing
this Agreement or any other document delivered at the Closing on behalf of
Seller.
 
(b) Seller’s Compliance Certificate. A certificate substantially in the form of
Exhibit G executed by an authorized officer of Seller certifying that (1)(A) the
representations and warranties made by Seller in this Agreement that are
qualified as to materiality are true, complete and accurate as of the date
hereof and (B) the representations and warranties that are not so qualified are
true, complete and accurate in all material respects as of the date hereof; and
(2) Seller has performed and complied, in all material respects, with all
agreements, obligations, covenants and conditions required by the Agreement to
be so performed or complied with by Seller on or prior to the date hereof.
 
(c) Bill of Sale and Assignment. A Bill of Sale and Assignment for the
Acquisition Assets substantially in the form of Exhibit H.
 
(d) Trademark Assignments. A Trademark Assignment from ADC and/or Avery Dennison
Canada, Inc. which shall contain representations and warranties from such party
similar to those representations and warranties set forth in Secion 6.14(d) and
representations and warranties regarding such party’s right to transfer the Mark
to Buyer and representations and warranties that such Marks are free and clear
of any and all Encumbrances.
 
(e) Patent Assignments. A Patent Assignment from ADC and/or Avery Dennison
Canada, Inc. which shall contain representations and warranties from such party
similar to those representations and warranties set forth in Secion 6.14(c) and
representations and warranties regarding such party’s right to transfer the
Patents to Buyer and representations and warranties that such Patents are free
and clear of any and all Encumbrances.
 
(f) Vehicle Registration, Ownership Documents. Registration, title and motor
vehicle transfer forms and other required documentation to transfer to Buyer and
enable Buyer to properly license each motor vehicle which is part of the
Acquisition Assets.



-42-



--------------------------------------------------------------------------------

 
(g) Possession of Acquisition Assets. Possession of all the Acquisition Assets,
free of the possession of all third parties.
 
(h) Payment of Liens and Encumbrances. Confirmation that the Encumbrances set
forth on Schedule 6.27 have been paid or are being paid simultaneously with the
Closing.
 
(i) Consents; Terminations; Governmental Authorizations. Consents of all other
parties to the Contracts and Governmental Authorizations being assigned to and
assumed by Buyer hereunder, where such consent is required for the assumption of
such Contracts and Governmental Authorizations.
 
(j) Subordination Agreement. A Subordination Agreement substantially in the form
of Exhibit Q.
 
14.2 Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller (duly
executed where appropriate):
 
(a) Buyer’s Authority Certificate. A certificate from Buyer substantially in the
form of Exhibit I, dated as of the Closing Date, certified by the Secretary of
Buyer, attached to which are (1) a certified copy of the certificate of
organization of Buyer; (2) a copy of the bylaws or other organizational
documents of Buyer; (3) copies of the resolutions of the Members and the board
of directors of Buyer approving this Agreement and the transactions contemplated
thereby; and (4) an incumbency certificate of the Persons executing this
Agreement or any other document delivered at the Closing on behalf of Buyer.
 
(b) Buyer’s Compliance Certificate. A certificate substantially in the form of
Exhibit J executed by the member of Buyer certifying that (1)(A) the
representations and warranties made by Buyer in this Agreement that are
qualified as to materiality are true, complete and accurate as of the date
hereof and (B) the representations and warranties that are not so qualified are
true, complete and accurate in all material respects as of the date hereof; and
(2) Buyer has performed and complied, in all material respects, with all
agreements, obligations, covenants and conditions required by the Agreement to
be so performed or complied with by Buyer on or prior to the date hereof.
 
(c) Purchase Price. Payment of the Purchase Price in the form required by
Section 2.5.
 
(d) Consents. All Consents required pursuant to Section 7.2(b).
 
(e) Multi-Color Corporation Guaranty. The Guaranty of Buyer’s Affiliate,
Multi-Color Corporation substantially in the form of Exhibit P.



-43-



--------------------------------------------------------------------------------

 
14.3 Covenants and Agreements Not-To-Compete. At the Closing, Buyer and Seller
shall execute and deliver the Noncompetition Agreement of Seller substantially
in the form of Exhibit K.
 
14.4 Lease. At the Closing, Buyer and Seller shall execute and deliver the Lease
Agreement for Seller’s facility located at 7 Bishop Street, Framingham,
Massachusetts substantially in the form of Exhibit L.
 
14.5 Assumption Agreement. At the Closing, Buyer and Seller shall execute and
deliver the Assumption Agreement substantially in the form of Exhibit B.
 
14.6 Transition Services Agreement. At the Closing, the Buyer and Seller shall
execute and deliver the Transition Services Agreement substantially in the form
of Exhibit M.
 
14.7 Security Agreement. At the Closing, the Buyer and Seller shall execute and
deliver the Security Agreement substantially in the form of Exhibit N.
 
14.8 License Agreement. At the Closing, the Buyer and Seller shall execute and
deliver the License Agreement substantially in the form of Exhibit O.
 
    15. INDEMNIFICATION; REMEDIES.
 
15.1 Survival; Right to Indemnification. All representations, warranties,
covenants and obligations in this Agreement, the Schedules and any other
certificate or document delivered pursuant to this Agreement shall survive the
Closing and continue in full force and effect for the periods of time set forth
in Section 15.4. The right to indemnification, payment of damages, costs or
expenses, including attorney’s fees, or other remedy based on such
representations, warranties, covenants and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired by Buyer
at any time, whether before or after the execution and delivery of this
Agreement, with respect to the accuracy or inaccuracy of or compliance with any
such representation, warranty, covenant or obligation. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance or compliance with any covenant or obligation, will not deprive a
party of the right to indemnification, payment of damages or other remedy based
on such representation, warranty, covenant or obligation.
 
15.2 Indemnification and Payment of Damages By Seller. Seller shall indemnify
and hold Buyer and its directors, officers, managers, officers, members,
Affiliates and successors and assigns (“Buyer Indemnitees”) harmless from, and
shall pay to the Buyer Indemnitees the amount of, all damages, costs and
expenses, including attorney’s fees, arising, directly or indirectly, from or in
connection with:
 
(a) any breach of any representation or warranty made by Seller in this
Agreement;



-44-



--------------------------------------------------------------------------------

 
(b) any breach by Seller of any covenant, agreement or obligation of Seller in
this Agreement;
 
(c) all Liabilities of Seller and all claims, demands and Proceedings made or
brought against Buyer by reason of the transactions contemplated herein, but
excluding the Assumed Liabilities; and
 
(d) any product shipped or fabricated by, or any services provided by, Seller
prior to the Closing.
 
15.3 Indemnification By Buyer. Buyer shall indemnify and hold Seller and its
directors, officers, shareholders, Affiliates, successors and assigns (“Seller
Indemnitees”) harmless for, and will pay to the Seller Indemnitees the amount
of, all damages, costs and expenses, including attorney’s fees, arising directly
or indirectly from or in connection with:
 
(a) any breach of any representation or warranty made by Buyer in this
Agreement;
 
(b) any breach by Buyer of any covenant, agreement or obligation of Buyer in
this Agreement;
 
(c) any claim, demand or Proceeding made or brought against Seller resulting
from Buyer’s operation of the Acquisition Assets after the Closing Date; and
 
(d) the imposition or attempted imposition of a third party of any liability
that is an Assumed Liability; and
 
15.4 Time Limitations. Buyer and Seller must assert any claims within 24 months
after Closing, except Buyer and Seller must assert claims with respect to
Sections 6.13 (Employee Benefits), 6.15 (Environmental Matters), 6.16
(Intellectual Property), 6.23(a) (Product Warranty), 6.26 (Taxes) and 6.27
(Title to Properties) within the applicable period of the relevant statute of
limitation plus 60 days.
 
15.5 Indemnity Claims.
 
(a) Notification of Claims. If any claim (“Claim”) is hereafter asserted by a
party hereto as to which such party may be entitled to indemnification
hereunder, such party (“Indemnitee”) shall, in writing, notify the party
required by the terms of this Agreement to indemnify the Indemnitee
(“Indemnifying Party”) thereof (“Claims Notice”) within 30 days after (1)
receipt of written notice of commencement of any third-party litigation against
such Indemnitee; (2) receipt by such Indemnitee of written notice of any
third-party claim pursuant to an invoice,



-45-



--------------------------------------------------------------------------------

notice of claim or assessment against such Indemnitee; or (3) such Indemnitee
becomes aware of the existence of any other event in respect of which
indemnification may be sought from the Indemnifying Party. The Claims Notice
shall describe the Claim and the specific facts and circumstances in reasonable
detail, shall include a copy of the notice referred to in (1) and (2), above,
shall indicate the amount, if known, or an estimate, if possible, of damages
that have been or may be incurred or suffered, and shall state the name of the
executive who shall represent the Indemnitee in the mediation provided for in
Section 16.1.
 
(b) Defense of Third Party Claim by Indemnifying Party. The Indemnifying Party
may, at any time, elect to defend or compromise any Claim by a third party
(“Third Party Claim”), at its own expense and in its sole discretion and by its
own counsel, who shall be reasonably acceptable to the Indemnitee. The election
by the Indemnifying Party to defend or compromise a claim shall constitute an
avowal by the Indemnifying Party that the Indemnifying Party is obligated to
indemnify the Indemnitee with respect to such claim. The Indemnitee may
participate, at its own expense, in the defense of any Claim assumed by the
Indemnifying Party. Without the approval of the Indemnitee, which approval shall
not be unreasonably withheld or delayed, the Indemnifying Party shall not agree
to any compromise of a Claim defended by the Indemnifying Party which would
impose upon the Indemnitee injunctive or other equitable relief.
 
(c) Assumption of Defense by Indemnitee. Notwithstanding the foregoing, if an
Indemnitee determines in good faith and reasonable judgment that there is a
reasonable probability that a Proceeding may adversely and materially affect it
or its Affiliates other than as a result of monetary damages for which it would
be entitled to indemnification under this Agreement, the Indemnitee may, by
notice to the Indemnifying Party, assume the exclusive right to defend,
compromise or settle such Proceeding, but the Indemnifying Party will not be
bound by any determination of a Proceeding so defended or any compromise or
settlement effected without its prior written consent (which may not be
unreasonably withheld or delayed).
 
(d) Consent to Jurisdiction by Seller. Seller hereby consents to the
non-exclusive jurisdiction of any court in which a Proceeding is brought against
any Buyer Indemnitee for purposes of any Claim that a Buyer Indemnitee may have
under this Agreement with respect to such Proceeding or the matters alleged
therein, and agrees that process may be served on Seller with respect to such a
Claim anywhere in the world.
 
(e) Buyer’s Consent to Jurisdiction. Buyer hereby consents to the non-exclusive
jurisdiction of any court in which a Proceeding is brought against any Seller
Indemnitee for purposes of any Claim that a Seller Indemnitee may have under
this Agreement with respect to such Proceeding or the matters alleged therein,
and agrees that process may be served on Buyer with respect to such a Claim
anywhere in the world.
 
(f) Defense of Claim by Indemnitee. If, within 30 days of the Indemnifying
Party’s receipt of a Claim Notice involving a Third Party Claim, the
Indemnifying Party shall not



-46-



--------------------------------------------------------------------------------

have notified the Indemnitee of its election to assume the defense, the
Indemnitee shall have the right to assume control of the defense or compromise
of such Claim and the reasonable costs and expenses of such defense, including
costs of investigation and reasonable attorneys’ fees, shall be added to the
Claim. If the Indemnitee assumes control of the defense or compromise of a Claim
under this Section 15.5(f), the Indemnitee shall have the right to compromise
such Claim without the consent of the Indemnifying Party.
 
(g) Cooperation of Parties. The party assuming the defense of any Claim shall
keep the other party reasonably informed at all times of the progress and
development of the party’s defense of and compromise efforts with respect to
such Claim and shall furnish the other party with copies of all relevant
pleading, correspondence and other papers. In addition, the parties to this
Agreement shall cooperate with each other and make available to each other and
their representatives all available relevant records or other materials required
by them for their use in defending, compromising or contesting any Claim. The
failure to timely notify the Indemnifying Party of the commencement of such
actions in accordance with Section 15.5(a) shall relieve the Indemnifying Party
from the obligation to indemnify under Section 15.2, or 15.3, as the case may
be, but only to the extent the Indemnifying Party establishes by competent
evidence that it or he is or has been materially and adversely prejudiced
thereby.
 
15.6 Right of Set-Off. If Seller agrees that any Buyer Indemnitee is entitled to
indemnification as provided in Section 15.2, or in the absence of such agreement
the matter is resolved in Buyer’s favor in accordance with the provisions of
Section 16.1, Buyer may set-off the entire amount thereof against the then
outstanding amounts, if any, which Buyer shall owe Seller under the (i) Note as
provided for in Section 2.5; (ii) Purchase Price Adjustment as provided for in
Section 2.6; or (iii) Earnout Adjustment provided for in Section 2.8. Neither
the exercise of, nor the failure to exercise, such right of set-off will
constitute an election of remedies or limit Buyer in any manner in the
enforcement of any other remedies that may be available to it.
 
15.7 Limitations on Indemnification. Notwithstanding the provisions of Section
15.2 to the contrary:
 
(a) Seller’s Maximum Liability. Seller’s aggregate obligation to indemnify Buyer
under this Section 15 shall not exceed an amount equal to 100% of the Purchase
Price; provided however, that any indemnification obligation of Seller in excess
of the amount of the sum of (i) the Cash Payment; (ii) the Purchase Price
Adjustment; and (iii) all payments made by Buyer to Seller pursuant to the Note
shall be a reduction to the amount of the outstanding principal balance of the
Note.
 
(b) Basket Amount. No Indemnifying Party shall be liable to any Indemnitee for
indemnification of any amounts pursuant to this Section 15 unless the aggregate
amount of all indemnifiable losses exceeds $25,000 (the “Basket”) and only to
the extent such losses exceed the Basket.



-47-



--------------------------------------------------------------------------------

 
(c) Certain Defenses.
 
(1) If Buyer makes any claim for indemnification against Seller arising under
Section 6.28, Seller shall be entitled to assert all defenses available to
Seller, including but not limited to those that constitute a defense to any
action brought under section 10 of the Securities Exchange Act of 1934, section
12(2) of the Securities Act of 1933 and common law fraud.
 
(2) Either party shall be entitled to assert the defense to any Indemnity Claim
that the other party had actual knowledge of the facts giving rise to such
Indemnity claim prior to the Closing Date. The party asserting such defense
shall bear the burden of proving the other party’s actual knowledge by clear and
convincing evidence.
 
15.8 Adjustments.
 
(a) Insurance Proceeds. Any claim for indemnity pursuant to this Section 15
shall be reduced by any insurance proceeds actually received or receivable by
the Indemnitee.
 
(b) Purchase Price Adjustment. Any Purchase Price Adjustment under Section 2.6
shall not give rise to a claim for indemnification by Buyer Indemnitees against
Seller under Section 15.2 or to a claim for indemnification by Seller
Indemnitees against Buyer under Section 15.3.
 
(c) Earnout Adjustment. Any Earnout Adjustment under Section 2.8 shall not give
rise to a claim for indemnification by Buyer Indemnities against Seller under
Section 13.2 or 13.4 or to a claim for indemnification by Seller Indemnities
against Buyer under Section 15.3.
 
(d) Sole and Exclusive Remedy. The indemnification provided under this Section
15.8 shall constitute the sole and exclusive remedy of Buyer and Seller
subsequent to the Closing for any damages sustained by Buyer or Seller under
this Agreement or otherwise other than damages based upon fraud or fraudulent
misrepresentations.
 
    16. MISCELLANEOUS PROVISIONS.
 
16.1 Arbitration.
 
(a) If any dispute under this Agreement arises and the parties are unable to
resolve such dispute, the unresolved matter shall be resolved by arbitration if
a party requests arbitration by making a written demand for arbitration to the
other parties. The arbitration proceedings shall be conducted in accordance with
the CPR Rules for Non-Administered Arbitration of Business Disputes, or if the
parties so agree, the relevant rules of another arbitration organization. In any
case, regardless of any rules of the selected arbitration organization to the
contrary, only one arbitrator shall be used to decide the outcome of the
arbitration. Such arbitration shall be held in



-48-



--------------------------------------------------------------------------------

Columbus, Ohio, or if the parties agree upon another location, that other
location. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. §§1-16.
 
(b) The parties shall have the right of discovery in accordance with the Federal
Rules of Civil Procedure except that discovery may commence immediately upon the
service of the demand for arbitration. A party’s unreasonable refusal to
cooperate in discovery shall be deemed to be refusal to proceed with arbitration
and, until an arbitrator has been designated, the parties may enforce their
rights (including the right of discovery) in the courts. Such enforcement in the
courts shall not constitute a waiver of a party’s right to arbitration. Upon his
or her appointment, the arbitrator shall have the power to enforce the parties’
discovery rights.
 
(c) The parties shall be bound by the decision of the arbitrator and accept his
or her decision as the final determination of the matter in dispute. The
prevailing party shall be entitled to enter a judgment in any court upon any
arbitration award made pursuant to this Section 16.1. The arbitrator or
arbitrators shall award the costs and expenses of the arbitration, including
reasonable attorneys’ fees, disbursements, arbitration expenses, arbitrators’
fees and the administrative fee of the arbitration organization, to the
prevailing party as shall be determined by the arbitrator.
 
16.2 Amendment; Waiver. This Agreement, and the Exhibits and Schedules hereto,
may be amended, modified or superseded only by a written instrument signed by
all of the parties to this Agreement. No party shall be deemed to have waived
compliance by another party of any provision of this Agreement unless such
waiver is contained in a written instrument signed by the waiving party and no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given. The failure of any party to enforce at any time
any of the provisions of this Agreement or to exercise any right or option
contained in this Agreement or to require at any time performance of any of the
provisions of this Agreement, by any of the other parties shall not be construed
to be a waiver of such provisions and shall not affect the validity of this
Agreement or any of its provisions or the right of such party thereafter to
enforce each provision of this Agreement. No course of dealing shall operate as
a waiver or modification of any provision of this Agreement or otherwise
prejudice such party’s rights, powers and remedies.
 
16.3 Limited Assignment: Binding Effect. No party shall assign any of its rights
or obligations under this Agreement without obtaining the prior consent of the
other parties to this Agreement, except that a party may assign any of its
rights and obligations under this Agreement without the prior consent of other
parties to any wholly-owned affiliate of the assigning party. No assigning party
shall be relieved of its obligations arising under this Agreement. Subject to
the foregoing, all of the provisions of this Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the parties to this
Agreement and their respective heirs, legal representatives, successors and
assigns.



-49-



--------------------------------------------------------------------------------

 
16.4 Confidentiality of Certain Information.
 
(a) Non-Disclosure. The parties and their respective agents and employees shall
hold, keep confidential and use all information which is proprietary in nature
and non-public or confidential, in whole or in part (the “Confidential
Information”) which any of them may receive from any other party concerning such
other party in accordance with the terms of the Confidentiality Agreement dated
October 19, 2001 between the parties.
 
16.5 Confidentiality of Agreement. Unless otherwise required by law, no party
shall disclose either the terms or existence of this Agreement to any Person
other than a party’s counsel and its other representatives or such other third
parties with whom it must communicate to consummate the transactions described
in this Agreement.
 
16.6 Construction and Interpretation of Agreement.
 
(a) Section titles or captions in this Agreement are included for purposes of
convenience only and shall not be considered a part of the Agreement in
construing or interpreting any of its provisions. All references in this
Agreement to Sections shall refer to Sections of this Agreement unless the
context clearly otherwise requires.
 
(b) When used in this Agreement, the word “including” shall have its normal
common meaning and any list of items that may follow such word shall not be
deemed to represent a complete list of the contents of the referent of the
subject.
 
(c) The parties have participated jointly in the negotiation and drafting of
this Agreement. If any ambiguity or question of intent or interpretation arises,
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any of the provisions of this Agreement.
 
(d) Unless the context otherwise requires, when used in this Agreement, the
singular shall include the plural, the plural shall include the singular and all
nouns, pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, as the identity of the Person or Persons may
require.
 
(e) The parties do not intend that this Agreement shall confer on any third
party any right, remedy or benefit or that any third party shall have any right
to enforce any provision of this Agreement.
 
16.7 Counterparts; Facsimile Signatures. This Agreement may be executed in one
or more counterparts, and using original or facsimile signatures, each of which
shall be deemed to be an original copy of this Agreement and all of which, when
taken together, shall be deemed to constitute one and the same agreement.



-50-



--------------------------------------------------------------------------------

 
16.8 Cumulative Remedies; Specific Performance. No right or remedy conferred
upon or reserved to any of the parties under the terms of this Agreement is
intended to be, nor shall it be deemed, exclusive of any other right or remedy
provided in this Agreement or by law or equity, but each shall be cumulative of
every other right or remedy. The parties understand and acknowledge that a party
may be damaged irreparably by reason of a failure of another party to perform
any obligation under this Agreement. Accordingly, if any party attempts to
enforce the provisions of this Agreement by specific performance (including
preliminary or permanent injunctive relief), the party against whom such action
or Proceeding is brought waives the claim or defense that the other party has an
adequate remedy at law.
 
16.9 Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto, embodies the entire agreement and understanding of the parties related
to its subject matter and supersedes all prior proposals, understandings,
agreements, correspondence, arrangements and contemporaneous oral agreements
relating to subject matter of this Agreement. No representation, promise,
inducement or statement of intention has been made by any party which has not
been embodied in this Agreement.
 
16.10 Exclusive Forum. Any action to enforce any provision of this Agreement
shall be instituted exclusively in United States District Court in the State of
Ohio or, if such Court does not have jurisdiction to adjudicate such action, in
the courts of the State of Ohio. The parties irrevocably and unconditionally
waive, to the fullest extent permitted by law, and shall not plead any objection
that they may now or hereafter have to the jurisdiction of such courts over the
parties, the laying of venue or the convenience of the forum of any action
related to this Agreement that is brought in such courts.
 
16.11 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, if
any, shall constitute part of this Agreement and shall be deemed to be
incorporated in this Agreement by reference and made a part of this Agreement as
if set out in full at the point where first mentioned. The parties intend that
each representation, warranty, covenant and obligation contained in this
Agreement shall have independent significance. Nothing in the Exhibits or
Schedules shall be deemed adequate to disclose an exception to a representation,
warranty or covenant made in this Agreement unless there is a specific Schedule
referenced for identifying an exception to a particular representation, warranty
or covenant.
 
16.12 Expenses. Except as otherwise expressly provided for in this Agreement,
each party will bear its own expenses incurred in connection with the
preparation, execution and performance of its obligations under this Agreement,
including all fees and expenses of agents, representatives, counsel and
accountants.
 
16.13 Further Assurances. Each party shall execute and deliver such additional
documents or take such additional actions as may be requested by another party
to this Agreement if such



-51-



--------------------------------------------------------------------------------

requested document or action is reasonably necessary to effect the transactions
described in this Agreement.
 
16.14 Governing Law. This Agreement shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Ohio, without giving
effect to any conflict of law rule or principle of such state.
 
16.15 Independent Contractor Relationship. Regarding all matters relating to
this Agreement, this Agreement creates an independent contractor relationship
among the parties. Nothing contained in this Agreement shall be construed to (a)
give any party the power to direct and control the day-to-day activities of the
other; (b) constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking; or (c) constitute
any party, its agents or employees as employees of any other party or grant any
of them the power or authority to act for, bind or otherwise create or assume
any obligation on behalf of any of the other parties for any purpose whatever.
 
16.16 No Public Announcement. No party shall make any press release or other
public announcement regarding this Agreement or the transactions described in
this Agreement prior to the Closing Date, unless such party is obligated by law
or the rules of any stock exchange upon which its shares are traded to make such
a disclosure. When a party determines that it is obligated by law or the rules
of a stock exchange to make such a disclosure, it shall notify all of the other
parties prior to such disclosure and all of the parties shall cooperate to cause
a mutually agreeable release or announcement to be issued.
 
16.17 No Third Party Beneficiaries. This Agreement is not intended to, and shall
not be construed to, confer upon any third Person any right, remedy or benefit
nor is it intended to be enforceable by any third Person, and shall only be
enforceable by the parties hereto, and their respective successors, permitted
assigns, heirs and personal representatives.
 
16.18 Notices. All notices, requests, consents, approvals, waivers, demands and
other communications required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed delivered to the parties on
the (a) date of personal delivery or confirmed transmission by facsimile
transmission; (b) second Business Day following the date of delivery to a
nationally recognized overnight courier service; or (c) third Business Day
following the date of deposit in the United States Mail, postage prepaid, by
certified mail, in each case, addressed as follows, or to such other address,
Person or entity as any party may designate by notice to the others in
accordance herewith:
 
If to Buyer:
 
MCC-DEC TEC, LLC
425 Walnut Street
Cincinnati, OH 45202
Attention: Secretary



-52-



--------------------------------------------------------------------------------

With a copy to:
 
Greenebaum Doll & McDonald PLLC
2800 Chemed Center
255 East Fifth Street
Cincinnati, Ohio 45202
Attention: C. Christopher Muth, Esq.
If to Seller:
 
Avery Dennison Corporation
150 North Orange Grove Boulevard
Pasadena, CA 91103
Attention: Executive Vice President, General Counsel and Secretary
Telecopier: (626) 304-2071
With a copy to:
 
Group Counsel
Avery Dennison Corporation
7590 Auburn Road
Concord, OH 44077

 
16.19 Recovery of Expenses by Prevailing Party. The party prevailing in any
civil action, arbitration or other Proceeding shall be entitled to recover from
the nonprevailing party, in addition to any damages the prevailing party may
have been awarded, all reasonable expenses that the prevailing party may have
incurred in connection with such Proceeding, including accounting fees,
attorneys’ fees and expert witnesses’ fees.
 
16.20 Severability of Provisions. If a court in any Proceeding holds any
provision of this Agreement or its application to any Person or circumstance
invalid, illegal or unenforceable, the remainder of this Agreement, or the
application of such provision to Persons or circumstances other than those to
which it was held to be invalid, illegal or unenforceable, shall not be affected
and shall be valid, legal and enforceable to the fullest extent permitted by
law, but only if and to the extent such enforcement would not materially and
adversely frustrate the parties’ essential objectives as expressed in this
Agreement. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties intend that the court add to this Agreement a provision
as similar in terms to such invalid or unenforceable provision as may be valid
and enforceable, so as to effect the original intent of the parties to the
greatest extent possible.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.
 
MCC-DEC TEC, LLC
By:
 
/s/    Dawn Bertsche        
Title:
 
Secretary
   
                    (“Buyer”)

 
Signature Page of Asset Purchase Agreement



-53-



--------------------------------------------------------------------------------

 
DENNISON MANUFACTURING COMPANY
By:
 
/s/    Alan Tsuma      
Title:
 
VP Business Development
   
                    (“Seller”)

 
 
AVERY DENNISON CORPORATION
By:
 
/s/    Alan Tsuma        
Title:
 
VP of Business Development
   
                    (“ADC”)

 
Signature Page of Asset Purchase Agreement



-54-



--------------------------------------------------------------------------------

APPENDIX OF DEFINED TERMS
 
“Acquisition Assets” has the meaning set forth in Section 2.1.
 
“Acquisition Balance Sheet” has the meaning set forth in Section 6.2.
 
“Adjusted Net Assets Value” has the meaning set forth in Section 2.5.
 
“Adverse Effect” means any condition, change or event that would materially and
adversely affect the Business, operations, properties (including intangible
properties) or financial condition of the Business taken as a whole.
 
“Affiliate” means (1) a Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is controlled by a Person that
controls, such Person; (2) any trust or estate in which such Person has a
beneficial interest or as to which such Person serves as a trustee or in another
fiduciary capacity; or (3) any spouse, parent or lineal descendent of such
Person. As used in this definition, “control” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies, whether through ownership of securities, partnership or other
ownership interests, by contract or otherwise.
 
“Agreement” means this Agreement, the Exhibits and the Schedules.
 
“Assumed Liabilities” has the meaning set forth in Section 2.3.
 
“Assumption Agreement” has the meaning set forth in Section 2.3.
 
“Baseline Environmental Studies” has the meaning set forth in Section 6.15(f) .
 
“Basket” has the meaning set forth in Section 15.7(b).
 
“Best Efforts” means taking or causing to be taken, any action, and to do, or
cause to be done, things necessary, proper or advisable under applicable laws
and regulations, each case in the exercise of commercially reasonable judgment
and diligence.
 
“Books and Records” has the meaning set forth in Section 6.7.
 
“Business” has the meaning set forth in the Recitals to this Agreement.
 
“Business Day” means a day of the year on which banks are not authorized to be
closed in the City of New York.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.



--------------------------------------------------------------------------------

“Buyer Ancillary Documents” has the meaning set forth in Section 7.2(a).
 
“Buyer Indemnitees” has the meaning set forth in Section 15.2.
 
“Buyer’s Consents” has the meaning set forth in Section 7.2(b).
 
“Cash Payment” has the meaning set forth in Section 2.5.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“Claim” has the meaning set forth in Section 15.5.
 
“Claims Notice” has the meaning set forth in Section 15.5(a).
 
“Cleanup” has the meaning set forth in the definition of Environmental, Health
and Safety Liabilities.
 
“Closing” has the meaning set forth in Section 5.
 
“Closing Date” has the meaning set forth in Section 5.
 
“Closing Balance Sheet” has the meaning set forth in Section 2.6.
 
“Computers” has the meaning set forth in Section 6.9(a).
 
“Confidential Information” has the meaning set forth in Section 16.4(a).
 
“Contracts” has the meaning set forth in Section 2.1(f).
 
“Copyrights” has the meaning set forth in Section 6.16(a).
 
“Current Balance Sheet” has the meaning set forth in Section 2.6.
 
“Data and Records” has the meaning set forth in Section 2.1(g).
 
“Dollars”; “$” means lawful currency of the United States of America.
 
“Earnout Adjustment” has the meaning set forth in Section 2.8.
 
“Earnout Period” has the meaning as set forth in Section 2.8.



--------------------------------------------------------------------------------

 
“Earnout Year” has the meaning as set forth in Section 2.8.
 
“Earnout Year One” has the meaning as set forth in Section 2.8.
 
“Earnout Year Two” has the meaning as set forth in Section 2.8.
 
“Earnout Year Three” has the meaning as set forth in Section 2.8.
 
“Effective Date” has the meaning set forth in Section 5.
 
“Encumbrance” means any charge, claim, community property, interest, condition,
equitable interest, Lien, option, pledge, right of refusal, security interest or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.
 
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.
 
“Environmental, Health and Safety Liabilities” means any cost, damages, expense,
liability, obligation or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
 
(1) any environmental, health or safety matters or conditions (including on-site
or off-site contamination, occupational safety and health and regulation of
chemical substances or products);
 
(2) any noncompliance or liability under any Environmental Law or Governmental
Authorizations;
 
(2) fines, penalties, judgments, awards, settlements, legal or administrative
Proceedings, legal or administrative orders or directives, damages, losses,
claims, demands and response and investigative, remedial, oversight or
inspection costs and expenses arising under Environmental Law or Occupational
Safety and Health Law;
 
(3) any responsibility under Environmental Law or Occupational Safety and Health
Law for Cleanup costs or corrective action, including any investigation,
Cleanup, removal, closure, containment or other remediation or response actions
(“Cleanup”), cost recovery, contribution as required by applicable Environmental
Law or Occupational Safety and Health Law (whether or not such Cleanup has been
required or requested by any Governmental Body or any other Person) and for any
natural resource damages; or



A-2



--------------------------------------------------------------------------------

 
(4) any other compliance, closure, corrective, investigative or remedial
measures required under Environmental Law or Occupational Safety and Health Law.
 
The terms “removal,” “remedial” and “response action” include the types of
activities covered by CERCLA and any equivalent state law.
 
“Environmental Law” means any Legal Requirements contained in (i) the
Comprehensive Environmental Response, Compensation and Liability Acto fo 1980,
as amended, 42 USC Section 6901 et seq, (“CERCLA”) (ii) the Resource
Conservation and Recovery Act, as amended, 42 USC Section 6901 et seq, (“RCRA”)
(iii) the Massachusetts Hazardous Waste Management Act, as amended, M.G.L.
Chapter 21C, (“Chapter 21C”) (iv) the Massachusetts Oil and Hazardous Material
Release Prevention Act, as amended, M.G.L. Chapter 21E, (“Chapter 21E”) (v) any
regulations promulgated pursuant to CERCLA, RCRA, Chapter 21C and Chapter 21E,
and (vi) any Legal Requirements that require or relate to :
 
(1) advising appropriate authorities, employees and the public of intended,
unintended, accidental, actual or Threatened Releases of pollutants or hazardous
substances or materials, violations of discharge or emission limits or other
prohibitions and of the commencements of activities, such as resource extraction
or construction, that could have significant impact on the Environment or human
health;
 
(2) preventing or reducing to acceptable levels the Release of pollutants or
hazardous substances or materials into the Environment;
 
(3) reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;
 
(4) assuring that products are designed, formulated, packaged and used so that
they do not present unreasonable risks to human health or the Environment when
used, Released or disposed of;
 
(5) protecting resources, species or ecological amenities;
 
(6) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil or other potentially harmful substances;
 
(7) cleaning up pollutants that have been Released, preventing the threat of
Release or paying the costs of such Cleanup or prevention;
 
(8) the presence, use, production, handling, generation, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, emission, Release, Threatened Release, control or cleanup of any
pollutant, contamination or Hazardous Materials;



A-3



--------------------------------------------------------------------------------

 
(9) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets, private property or Person;
 
(10) compliance with hazardous waste generator or hazardous waste treatment,
storage or disposal facility closure and corrective action requirements or any
petroleum or hazardous substance underground storage tank closure or corrective
action requirements under any Environmental Law;
 
(11) Occupational Safety and Health Law; or
 
(12) operation, maintenance, repair, closure or abandonment of any well.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Estimated Purchase Price” has the meaning set forth in Section 2.5.
 
“Estimated Purchase Price Adjustment” has the meaning set forth in Section 2.6.
 
“Excluded Assets” has the meaning set forth in Section 2.2.
 
“Facilities” means with respect to the operation or the conduct of the Business,
any real property, leaseholds or other real property interests and any
buildings, plants, structures or equipment, that are owned or leased by Seller
as of the Closing Date.
 
“Final Purchase Price” has the meaning set forth in Section 2.6.
 
“Firm One” means Grant Thornton, LLP.
 
“Firm Two” means Deloitte & Touche.
 
“Governmental Authorizations” means any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body” means any (1) nation, state, county, city, town, village,
district or other jurisdiction of any nature; (2) federal, state, local,
municipal, foreign or other governmental organization or body; (3) governmental
or quasi-governmental authority of any nature (including any governmental
agency, branch, department, official or entity and any court or other tribunal);
(4) multi-national organization or body; or (5) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.



A-4



--------------------------------------------------------------------------------

 
“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, exposure to or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about or from the Facilities or any part thereof into the Environment and any
other act, business, operation or thing that materially increases the danger, or
risk of danger, or poses an unreasonable risk of harm to Persons or property on
or off the Facilities, or that materially affects the value of the Facilities or
Seller.
 
“Hazardous Materials”means any chemical, waste, material or other substance that
is listed, defined, regulated, prohibited, designated or classified as, or
otherwise determined to be, hazardous, radioactive, toxic or a pollutant or a
contaminant under or pursuant to any Environmental Law, including any admixture
or solution thereof and specifically including petroleum and all derivatives
thereof or synthetic substitutes therefor and asbestos or asbestos-containing
materials.
 
“Indemnitee” has the meaning set forth in Section 15.5(a).
 
“Indemnifying Party” has the meaning set forth in Section 15.5(a).
 
“Insurance Proceeds” has the meaning set forth in Section 2.1(j).
 
“Intellectual Property” has the meaning set forth in Section 6.16(a).
 
“Inventories” has the meaning set forth in Section 2.1(c).
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“IRS” means the Internal Revenue Service.
 
“Knowledge” means, with respect to Buyer, the actual “Knowledge” (without any
duty of independent investigation) of those persons holding executive offices of
Buyer. With respect to the Seller, the Seller shall be deemed to have Knowledge
as to the Knowledge of (i) each person holding executive offices of Seller; or
(ii) the following individuals: Jayne Sutton, John Geurtsen, Amy Snyder, Norman
Dow and Bernice Cunningham (collectively the “Management Team”). With respect to
those persons holding executive offices of Seller and the Management Team, such
persons holding executive offices of Seller and the Management Team shall be
deemed to have “Knowledge” of a particular fact or matter if: (i) such
individual is actually aware of such fact or other matter; or (ii) a prudent
individual could be expected to discover or otherwise become aware of such fact
or other matter in the course of conducting a reasonably comprehensive
investigation concerning the existence of such fact or other matter.
 
“Lease” has the meaning as set forth in Section 14.4.



A-5



--------------------------------------------------------------------------------

 
“Legal Requirement” means any applicable federal, state, local, municipal,
foreign, international, multinational or other administrative Order,
constitution, law (including Environmental Law), Governmental Authorizations,
ordinance, principle of common law, regulation, statute or treaty, the failure
to comply with which would have an Adverse Effect.
 
“Liabilities” means any claim, loss, obligation, expense or cost whether fixed,
contingent, matured, unmatured, known or unknown, accrued or unaccrued.
 
“License” has the meaning set forth in Section 2.1.
 
“Lien” means any lien, claim, Encumbrance, security interest, option, mortgage,
mortgage note, deed of trust, easement, license, leasehold interest, right of
way, title defect, charge, restriction or right of any third party of any kind
upon any properties or assets in which Seller has an interest.
 
“Marks” has the meaning set forth in Section 6.16(d).
 
“Net Assets Value” has the meaning set forth in Section 2.6.
 
“Noncompetition Agreement” has the meaning as set forth in Section 14.3.
 
“Note” has the meaning as set forth in Section 2.5.
 
“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.
 
“Order” means any award, decision, injunction, judgment, unit, decree, subpoena
or verdict entered, issued, as made or rendered by any court administration
agency or other Governmental Body or by any arbitrator.
 
“Ordinary Course of Business” means conduct occurring in the usual and customary
operation of the Business.
 
“Organizational Documents” for each party means a recent good standing
certificate issued by each Secretary of State where such party is qualified to
do business and (1) the charter, articles of incorporation and by laws; or (2)
the articles of organization and operating agreement.
 
“Other Assets” has the meaning set forth in Section 2.1(m).
 
“Patents” has the meaning set forth in Section 6.16(c).
 
“Permits” has the meaning set forth in Section 6.5.



A-6



--------------------------------------------------------------------------------

 
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental or regulatory body or other entity.
 
“Personal Property” has the meaning set forth in Section 2.1(b).
 
“Prepaid Expenses” has the meaning set forth in Section 2.1(l).
 
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, a Governmental Body or arbitrator.
 
“Property” means the real property, including all buildings, improvements, and
appurtenants subject to the Lease between the Seller and Buyer.
 
“Purchase Price” has the meaning set forth in Section 2.5.
 
“Purchase Price Adjustment” has the meaning set forth in Section 2.6.
 
“Purchase Price Adjustment Notice” has the meaning set forth in Section 2.7.
 
“Purchase Price Increase” has the meaning set forth in Section 2.6.
 
“Purchase Price Reduction” has the meaning set forth in Section 2.6.
 
“Receivables” has the meaning set forth in Section 2.1(d).
 
“Related Person” has the meaning set forth in section 267(b) of the IRC.
 
“Release” means any exposure to or spilling, leaking, emitting, discharging,
pumping, pouring, emptying, injecting, depositing, escaping, abandonment,
leaching, dumping or other releasing into the Environment, whether intentional
or unintentional.
 
“Retained Liabilities” has the meaning set forth in Section 2.4.
 
“Sales” has the meaning as set forth in Section 2.8(d).
 
“Schedules” has the meaning set forth in Section 16.11.
 
“Security Agreement” has the meaning as set forth in Section 2.5.
 
“Seller” has the meaning set forth in the preamble to this Agreement.



A-7



--------------------------------------------------------------------------------

 
“Seller Ancillary Documents” has the meaning set forth in Section 6.6(a).
 
“Seller Financial Statements” has the meaning set forth in Section 6.2.
 
“Seller Indemnitees” has the meaning set forth in Section 15.3.
 
“Seller’s Consents” has the meaning set forth in Section 6.6(b).
 
“Software” has the meaning set forth in Section 6.9(b).
 
“Tax” means any taxes, however denominated, including income tax, capital gains
tax, value-added tax, sales tax, property tax, gift tax, estate tax, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, sales, use, transfer, registration, alternative or
add-on minimum, estimated or other tax of any kind whatsoever and any related
charge or amount (including any fine, penalty, interest or addition to tax),
imposed, assessed or collected by or under the authority of any Governmental
Body or payable pursuant to any tax-sharing agreement or any other arrangement
relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency or fee, including any interest, penalty or addition thereto,
whether disputed or not.
 
“Tax Returns” means any return (including any information return), report,
declaration of estimated Taxes, statement, schedule, notice, form or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
“Threatened” means any demand or statement made in writing or any notice given
in writing asserting a claim, Proceeding, dispute, action or other matter.
 
“Third Party Claim” has the meaning set forth in Section 15.5(b).
 
“Trade Secrets” has the meaning set forth in Section 6.16(f).
 
“Transition Services Agreement” has the meaning as set forth in Section 14.6.
 
“U.S. GAAP” means generally accepted accounting principles as utilized or
applied in the United States of America.
 
“Year One Sales Minimum” has the meaning as set forth in Section 2.8.
 
“Year Two Sales Minimum” has the meaning as set forth in Section 2.8.



A-8



--------------------------------------------------------------------------------

 
“Year Three Sales Minimum” has the meaning as set forth in Section 2.8.
 
“Year One Sales Target” has the meaning as set forth in Section 2.8.
 
“Year Two Sales Target” has the meaning as set forth in Section 2.8.
 
“Year Three Sales Target” has the meaning as set forth in Section 2.8.



A-9